     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 1 of 129
                                                                            1




 1                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
 2

 3     - - - - - - - - - - - - - - - - - - - x
 4     UNITED STATES OF AMERICA,                   :
 5               Petitioner,                       :    Civil Action No.
                                                        1:07-cv-12063-LTS
 6          v.                                     :
 7     WAYNE HUNT,                                 :
 8               Respondent.                       :
 9     - - - - - - - - - - - - - - - - - - - x
10

11           BEFORE THE HONORABLE LEO T. SOROKIN, DISTRICT JUDGE
12
                                     BENCH TRIAL
13                                      DAY 1
14

15                            Friday, October 18, 2019
                                     9:02 a.m.
16

17

18

19

20     John J. Moakley United States Courthouse
       Courtroom No. 13
21     One Courthouse Way
       Boston, Massachusetts
22

23     Rachel M. Lopez, CRR
       Official Court Reporter
24     raeufp@gmail.com
25
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 2 of 129
                                                                        2




 1                             A P P E A R A N C E S
 2
       On behalf of the Petitioner:
 3
            UNITED STATES ATTORNEY'S OFFICE - MASSACHUSETTS
 4          BY: JENNIFER A. SERAFYN
            John Joseph Moakley Courthouse
 5          One Courthouse Way, Suite 9200
            Boston, Massachusetts 02210
 6          (617) 748-3969
            jennifer.serafyn@usdoj.gov
 7

 8
       On behalf of the Respondent:
 9
            LAW OFFICES OF IAN GOLD
10          BY: IAN GOLD
            185 Devonshire Street
11          Suite 302
            Boston, Massachusetts 02110
12          (617) 297-7686
            ian.gold@iangoldlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 3 of 129
                                                                               3




 1                                TABLE OF CONTENTS
 2

 3                                 TRIAL WITNESSES
 4

 5     On behalf of the Respondent:                                        Page
 6      JOSEPH J. PLAUD, PH.D.
 7               By Mr. Gold                                                 22
 8               By Ms. Serafyn                                              69
 9      WAYNE HUNT
10               By Mr. Gold                                                 80
11               By Ms. Serafyn                                              96
12               By Mr. Gold                                                 99
13               By Ms. Serafyn                                             100
14

15

16                                     EXHIBITS
17

18                                                                      Admitted
19      Number 1 and 2                                                       10
20      Number 3                                                             28
21

22

23

24

25
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 4 of 129
                                                                        4




 1                             P R O C E E D I N G S
 2                 (In open court.)
 3                 THE DEPUTY CLERK: The United States District Court
 4     for the District of Massachusetts is now in session, the
 5     Honorable Leo T. Sorokin presiding.
 6                 Today is October 18th, the case of United States
 7     vs. Hunt, civil action 07-12063 will now appear before this
 8     court.
 9                 Counsel, please identify themselves for the record.
10                 MS. SERAFYN: Good morning, Your Honor. Jennifer
11     Serafyn for the United States.
12                 THE COURT: Good morning.
13                 MR. FOSTER: Good morning, Your Honor, Chris Foster
14     from US probation.
15                 THE COURT: Good morning.
16                 MR. GOLD: Good morning, Your Honor. Ian Gold on
17     behalf of the petitioner here, Wayne Hunt.
18                 THE COURT: Good morning. And good morning,
19     Mr. Hunt.
20                 All right. So I've read the trial briefs. And
21     just so you know, I read his background. The notice the US
22     Attorney's Office filed in 2007, that essentially the
23     precondition to the sexually dangerousness proceeding. I
24     read Judge Tauro's decision, the Circuit's decision
25     affirming, and I have a status report from Mr. Winguard from
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 5 of 129
                                                                        5




 1     US probation, dated October 24, 2017.
 2                 I don't know if you've ever seen that, Mr. Gold.
 3                 MR. GOLD: I don't know that I have, Your Honor.
 4                 THE COURT: I'm happy to provide it to you, if you
 5     want. It's an annual status update. It's more -- I don't
 6     think there will be anything in there you don't know, but if
 7     you want to look at it, you're welcome to. And then the
 8     motion -- just what's proceeded since we've had the
 9     proceedings here in front of me.
10                 All right. So I'm ready to -- and you have two
11     exhibits. One is the -- oh, summary from Mr. Foster. All
12     right. I'll look at that.
13                 MR. GOLD: And a report by Dr. Plaud.
14                 THE COURT: Okay. And the report by Dr. Plaud.
15     Okay. Give me one minute just to --
16                 So the issue -- you have the burden, right,
17     Mr. Gold?
18                 MR. GOLD: According to the First Circuit, yes. I
19     do have a couple of comments about that, but for the purposes
20     of this proceedings, I have the burden to prove by a
21     preponderance of the evidence that Mr. Hunt is no longer
22     sexually dangerous.
23                 THE COURT: And that really reduces to a three-part
24     question, of which really only potentially two parts would be
25     in play here. Right? In other words, a sexually dangerous
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 6 of 129
                                                                        6




 1     person is a person who is engaged or attempting to engage in
 2     sexually violent conduct. There's really no dispute that
 3     he's done that.
 4                 MR. GOLD: No dispute about that element.
 5                 THE COURT: He's done that. So then really, the
 6     question is, does he suffer from a serious mental illness,
 7     abnormality, or disorder, and if so, as a result of that,
 8     would he have a serious difficulty in refraining from
 9     sexually violent conduct.
10                 Do you agree that those are the two elements?
11                 MR. GOLD: Those are the other two elements.
12                 THE COURT: You agree with that, right,
13     Ms. Serafyn?
14                 MS. SERAFYN: Yes, Your Honor.
15                 THE COURT: All right. So it looks like from
16     Mr. Plaud's report, but I haven't read it all yet, but just
17     taking a quick look, what he's saying essentially is, that he
18     has such a serious mental illness, but he, as a result of
19     that mental illness, he does not have a serious -- the third
20     prong is not met.
21                 MR. GOLD: Your Honor, that's not quite right.
22                 THE COURT: Okay.
23                 MR. GOLD: If I might just --
24                 THE COURT: Yes, that's why I'm asking.
25                 MR. GOLD: If I might just give a gloss on that.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 7 of 129
                                                                        7




 1     There's no dispute that he suffered from pedophilia and that
 2     that qualified as a mental abnormality at the time of his
 3     commitment. And I think Mr. Plaud agrees with that
 4     wholeheartedly.
 5                 The mental abnormality question is a little
 6     different. It is one of whether the condition has remitted.
 7                 THE COURT: So one argument is that, given what you
 8     say are the strides in treatment that Dr. Plaud refers to,
 9     and that no longer, today, does he suffer from the
10     abnormality.
11                 MR. GOLD: That's -- that's right. I mean, we can
12     talk about it. I do think this is a serious difficulty case,
13     if we're going to talk about it like lawyers. I think the
14     serious difficulty issue resolves the case, but we definitely
15     think there is a contest on both elements and the dividing
16     line is not entirely sharp.
17                 THE COURT: Fine. I understand -- in testing both,
18     you don't have to agree with me on this or not, but your
19     strongest argument is the serious difficulty.
20                 MR. GOLD: I think that's right.
21                 THE COURT: Okay. Fine.
22                 And you disagree on both points, right,
23     Ms. Serafyn?
24                 MS. SERAFYN: Yes, Your Honor.
25                 THE COURT: Okay. Fine. So you have the burden of
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 8 of 129
                                                                        8




 1     proof, Mr. Gold. Go ahead and call your --
 2                 MR. GOLD: Your Honor, if I could just be heard on
 3     the burden of proof.
 4                 THE COURT: Yes.
 5                 MR. GOLD: So in 2016, in a case called United
 6     States vs. Whitmore. The First Circuit held, as a matter of
 7     first impression, I think, anywhere, that the statute -- that
 8     the burden is on the respondent, or the petitioner now, but
 9     the statute is silent on that question, and so we're bound by
10     the First Circuit here.
11                 I object to the burden being on the respondent. I
12     just want to say that and very quickly why, which is that
13     it's acknowledged that this quality of being a sexually
14     dangerous person is a moving target. It's not something
15     that's static in time. It's a finding at a particular time.
16     The burden is on the Government to prove by clear and
17     convincing evidence that these contested claims, at a moment
18     which is now in the distant past, putting the -- someone like
19     Mr. Hunt to the burden of producing it, at some point,
20     becomes unfair. I think it's a matter of a sliding scale, I
21     would say, where at this point, we have evidence, the
22     Government has none, and yet we have to go forward. So I'm
23     just objecting --
24                 THE COURT: Fine. So let me -- the Circuit has
25     said that the burden of proof is on you. I think I'm bound
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 9 of 129
                                                                        9




 1     by the Circuit decision.
 2                 MR. GOLD: Yes.
 3                 THE COURT: And you do, too, in the absence of a
 4     Supreme Court decision that's contrary. So I'm going to,
 5     obviously, impose and require and apply the burden in that
 6     fashion. That is, that he's a sexually dangerous person and
 7     he remains on supervision, unless you establish by
 8     preponderance of the evidence that he's not. But I note, and
 9     it's preserved for the record, your objection that the burden
10     of proof should not be on -- by preponderance of the
11     evidence, should not be on your client, and if you wish to do
12     more in writing to preserve the record, you can do that. But
13     your objection to me applying the Circuit standard, that you
14     concede applies, although you don't concede it's correct, is
15     preserved. And to the extent you feel it's appropriate, or
16     you wish to augment the record in some way, I suggest you do
17     it in writing, and that's fine.
18                 And if he does, Ms. Serafyn, for my purposes, in
19     rendering my decision, you need not respond. I'm not -- like
20     it's hard for me to imagine how he would be giving me
21     anything that would cause me to rethink the ruling that I
22     just rendered. You would be free, if you wished, if you
23     wanted to say something, for your own reasons, for whatever
24     reason, then you could, but otherwise I would view it as just
25     like an offer of proof. He's just stating his reasons to put
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 10 of 129
                                                                         10




 1      on the record.
 2                  MS. SERAFYN: Thank you, Your Honor.
 3                  MR. GOLD: Thank you, Judge. And before I call
 4      Dr. Plaud, I had intended to make a couple of opening
 5      remarks.
 6                  THE COURT: Fine.
 7                  MR. GOLD: But I also don't have to. It depends
 8      on -- what I was going to say is talk a little bit about what
 9      I know about the precedent for this type of proceeding.
10                  THE COURT: Sure. Go ahead. I don't know anything
11      about it.
12                  MR. GOLD: And just also discuss what I intend to
13      introduce, which, as you've seen, are the two exhibits. I
14      think those, if we could enter those ahead of time.
15                  THE COURT: Sure. No objection to Exhibit 1 or 2
16      in evidence?
17                  MS. SERAFYN: No objection.
18                  THE COURT: Fine. One, which is the memo April 8,
19      2019 from Senior US Probation Officer Chris Foster is
20      admitted. As is number 2, which is the May 31, 2019 letter
21      to Mr. Gold from Dr. Plaud, consisting of 14 pages.
22                  (Exhibit No. 1 and 2 admitted into evidence.)
23                  MR. GOLD: So the two elements are mental
24      abnormality, serious difficulty controlling behavior.
25      Basically, I think Mr. Foster's memo is, in and of itself, an
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 11 of 129
                                                                         11




 1      evidentiary basis to say that Mr. Hunt has no longer the
 2      serious difficulty controlling behavior that's required to
 3      maintain the classification under the statute. And I'll
 4      get -- we'll get into that with Dr. Plaud.
 5                 I, and Ms. Serafyn, were present at the creation --
 6      the Adam Walsh Act was passed in 2006. There were, I'm going
 7      to say, about 15 cases where the Bureau of Prisons moved very
 8      quickly to implement the statute in 2006/2007. About 10 or
 9      12 were here in Devens before bureaucratic decisions were
10      made to site the program in Butner, North Carolina. And from
11      that moment on, every sexually dangerous person's case
12      originates there. This is a legacy case from that initial
13      period of 10 to 12 cases.
14                 Ironically, I often call it a tale of two
15      districts, we -- I don't have any evidence for this, but it
16      was thought, among folks who worked in the area, that the
17      Bureau of Prisons might have thought North Carolina would be
18      a more favorable --
19                 THE COURT: Jurisdiction.
20                 MR. GOLD: -- jurisdiction for these types of
21      cases, with the higher rate of commitment. It's not clear
22      that that's the case. I think the way I read what's happened
23      down there and I've been in touch with the federal defenders
24      down there over the years, is there's a -- maybe a
25      libertarian streak, but the cases have been hard fought and
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 12 of 129
                                                                         12




 1      the win/loss rate is about 50/50 down there for cases the
 2      that have --
 3                 THE COURT: Initial commitment cases in the posture
 4      that Mr. Hunt's case was in back in -- before Judge Tauro.
 5                 MR. GOLD: Before Judge Tauro, in that posture.
 6      Correct. Interestingly, the statute was first found --
 7                 THE COURT: It only reaffirms the principle that
 8      the third branch is the branch that seems uniformly, over
 9      history, committed to the principle of law, and it doesn't
10      matter who you're before.
11                 MR. GOLD: Agreed. Agreed, Your Honor.
12                 THE COURT: It does seem like it's evidence of
13      that, that it doesn't matter what district you're in, or what
14      judge you're before.
15                 MR. GOLD: Well, it certainly is an interesting
16      story, from my vantage point, but what we've --
17                 THE COURT: Unsurprising result to me.
18                 MR. GOLD: But the narrative -- there's a case
19      called Comstock, I think it's 2009, it's decided. But the
20      district court judge in the Eastern District of North
21      Carolina, similar to Judge O'Toole up here, found the statute
22      an unconstitutional exercise of Congress's power under the
23      commerce clause. That wended it's way up to the Supreme
24      Court, where it was decided in favor of the Government. But
25      during that time, there was a stay of all the cases in North
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 13 of 129
                                                                         13




 1      Carolina, while the cases here in Massachusetts, except for
 2      Judge O'Toole's case, moved forward. Mr. Hunt's case was one
 3      of those, as you know and as you read, it was a five-day
 4      trial, in front of Judge Tauro, where the focus of the
 5      defense was whether you could say to someone in the age
 6      cohort that Mr. Hunt was at that time, was a sexually
 7      dangerous person or had serious difficulty controlling his
 8      behavior.
 9                  Also, with a evidentiary record which showed
10      behavioral control while incarcerated for a long period of
11      time. And so that was an important factor and it's an
12      important factor in these cases. The common law of these
13      cases is developing in the Eastern District of North
14      Carolina. There's -- they do thoughtful, long decisions, on
15      the initial commitments down there, and that is a factor
16      which is --
17                  First of all, it's a problem, in a surprising
18      portion of the cases, a behavioral discontrol in a sexual way
19      in prison. It's not uncommon. And when the Government finds
20      it, they use it. And when there's an absence of it, the
21      courts down there find it salient and important.
22                  So when Mr. Hunt was committed, one other
23      individual had been committed at that time, Jeffrey Shields,
24      by Judge Saris. There had -- there were a couple of
25      victories that we had at that time, but those were the main
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 14 of 129
                                                                         14




 1      two. There were a couple drawn to Judge Wolf, a few to Judge
 2      Tauro, three to Judge Tauro, one to Judge O'Toole, and two
 3      to -- I think two to Judge Saris, or maybe just the Shields
 4      case at that time.
 5                 THE COURT: Have the two of you done all those
 6      cases?
 7                 MR. GOLD: I think so.
 8                 MS. SERAFYN: The vast majority, Your Honor.
 9                 MR. GOLD: The majority.
10                 I continue to represent Mr. Hunt and also one man
11      who remains committed, whose name is Volungus, who was tried
12      in front of Judge O'Toole.
13                 Since -- at the time that Mr. Hunt was committed
14      and we'll hear testimony about this, but he and Mr. Shields
15      were the only two patients in the commitment and treatment
16      program, which was designed to implement this portion of the
17      Adam Walsh Act. And they were the only two patients for --
18                 THE COURT: At Devens?
19                 MR. GOLD: At Butner. So once they were initially
20      committed up here, they were transferred to Butner for this
21      program, which is the implementation of the sexually
22      dangerous person.
23                 THE COURT: They weren't the only two people in it.
24      They were the only two people from this district in it.
25                 MR. GOLD: No, they were the only two people in the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 15 of 129
                                                                         15




 1      program for 18 months approximately.
 2                 THE COURT: When to when.
 3                 MR. GOLD: Because everyone else -- no one else --
 4                 THE COURT: Oh, they were all stayed.
 5                 MR. GOLD: Everyone was stayed and stewing and just
 6      not much happening over there. So it was an interesting time
 7      in the institution. But during that time, Mr. Hunt and the
 8      other inmate, the other patient, were -- had a kind of the
 9      run of the place, in terms of, you know, a teacher/student --
10      teacher pupil ratio of 12 to 2, or something along those
11      lines. So it was a very intense period of programming for
12      both of them. And I think they both -- well, I'm not going
13      to speak for Mr. Shields --
14                 THE COURT: Shields doesn't matter.
15                 MR. GOLD: But Mr. Hunt benefitted from that period
16      to an extraordinary degree. It's also not relevant, but the
17      story has changed, as the flood gates opened, and now the
18      program has a different teacher/pupil ratio. And the other
19      inmate that I represent, just for comparison purposes, is
20      just languishing, I would say. That's my impression.
21                 So I just -- there was another individual
22      committed. So Mr. Shields was released, like Mr. Hunt.
23      Mr. Shields has been unconditionally discharged, after being
24      conditionally discharged. He was out for just over four
25      years, before that unconditional discharge. And I will say
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 16 of 129
                                                                         16




 1      that the position, as I read the docket, the public record in
 2      that case, Mr. Shields was committed here, but his case, he
 3      was supervised in Maine. Maine Federal Probation took no
 4      position on the discharge. They had nothing negative to say
 5      and the Government did not opposed and so he was
 6      unconditionally discharged by Judge Saris.
 7                 THE COURT: Without a written opinion?
 8                 MR. GOLD: Without a written opinion.
 9                 THE COURT: Or without a trial?
10                 MR. GOLD: Without a trial like this.
11                 Now -- and I will say about Mr. Shield's
12      trajectory, that he was released, he had some behavioral
13      issues, and was actually reincarcerated. So he was released
14      before Mr. Hunt, got in trouble, I'm not sure of the details,
15      was taken back into custody, tuned up at Butner, released
16      again. And that period was a four-year period.
17                 THE COURT: The second release.
18                 MR. GOLD: The second one, of clean sailing. The
19      other individual is another individual I represented, Todd
20      Carta, who was also tried in front of Judge Tauro, and then
21      tried a second time, he won -- we won in front of Judge
22      Tauro, that was reversed by the First Circuit. We retried
23      the case in front of Judge Saris, who committed him. He was
24      released and, again, he was supervised in another district,
25      in Connecticut, which is where he was from. And from his
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 17 of 129
                                                                         17




 1      conditional release, on conditions like Mr. Hunt, to
 2      unconditional release, where I believe Ms. Serafyn for the
 3      Government did not object, and probation took no position, he
 4      was out for a total of two years.
 5                 There's one other individual, Joel Whitmore, who
 6      has only just recently been released by Judge Saris, on
 7      conditions in situations similar to Mr. Hunt. And then,
 8      based on my interactions with the -- the vast majority of
 9      these cases are handled by the federal defender's office down
10      in the Eastern District of North Carolina. No one has sought
11      to do -- and it could just be an issue of timing, but there
12      have been no -- there have been conditional releases. There
13      have been no requests for unconditional discharge from a
14      conditional release as of yet.
15                 THE COURT: In the Eastern District.
16                 MR. GOLD: In the Eastern District of North
17      Carolina. So that's the universe of precedent that I know.
18                 In comparison, Mr. Hunt, since his release in
19      August of 2012, is --
20                 THE COURT: Seven-plus years.
21                 MR. GOLD: Seven-plus years of evidence, we argue.
22                 So with that, I'll call --
23                 THE COURT: Just before you do, I don't know if
24      Ms. Serafyn wants the opportunity to say anything.
25                 You don't have to, but if you wish, since he gave
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 18 of 129
                                                                         18




 1      what was a form of an opening statement, in a way. You don't
 2      have to say anything, but I just want to give you the chance
 3      if you do want to say something.
 4                 MS. SERAFYN: Thank you, Your Honor. I think it
 5      makes sense for me to try to frame the Government's position
 6      here. The Government has a tough road to hoe here, no
 7      question. I'd like to bring the Court to the practical,
 8      though.
 9                 THE COURT: Uh-huh.
10                 MS. SERAFYN: So I understand that Your Honor has
11      read many of the documents that detail Mr. Hunt's history.
12      So he does have quite a history of horrific sexual assault --
13                 THE COURT: Yes.
14                 MS. SERAFYN: -- on mostly boys, over 60 victims,
15      as young as seven.
16                 THE COURT: Do they have any right to notice of or
17      participation in this proceeding?
18                 MS. SERAFYN: I don't think in this proceeding,
19      Your Honor. We -- they did, I think, at the sort of initial
20      commitment, and then maybe that initial release period. And
21      I think in all of these cases, we had significant difficulty
22      locating victims. So I can't remember, actually, any
23      specific ones that we were able to find, except in one case
24      that is not this one.
25                 So that is significant, obviously. But as we
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 19 of 129
                                                                         19




 1      acknowledge in our trial brief, it appears that the last
 2      hands-on offense, that we know of, occurred in 1985.
 3                 THE COURT: That was after release from -- on
 4      parole, he's released on federal parole, that's the New York
 5      incident -- the New York hands-on offenses at the camp sight.
 6                 MS. SERAFYN: That's right.
 7                 THE COURT: Among other things. That led to the
 8      conviction in New York?
 9                 MS. SERAFYN: Yes.
10                 THE COURT: He served his sentence in New York,
11      came out, didn't come out, but was released from New York
12      custody and then parole revocation in federal proceedings,
13      served the remainder of his federal sentence and that's when
14      the civil -- civil commitment proceedings began.
15                 MS. SERAFYN: That's right, Your Honor. That's
16      right. And in addition to the horrific hands-on sexual
17      offenses, there was also one kidnapping. During that
18      kidnapping, I think Mr. Hunt was in possession of a firearm,
19      though it's not --
20                 THE COURT: That's the federal offense?
21                 MS. SERAFYN: That's right. That's right.
22                 THE COURT: That's not the New York offense,
23      though, was not a kidnapping conviction? It appeared from my
24      reading of it to have qualities of kidnapping.
25                 MS. SERAFYN: Yes. And I think there was a -- I
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 20 of 129
                                                                         20




 1      think there was an initial charge of kidnapping that may have
 2      been reduced or changed at some point.
 3                 At one point, he received a life sentence that was
 4      reduced to, I think, ten years. So obviously significant
 5      sexual offenses.
 6                 But the last hands-on offense that we know of
 7      occurred in 1985. Mr. Hunt is 73. Obviously, age plays a
 8      role and I think you'll hear that from Dr. Plaud, in terms
 9      of, you know, sexual libido and the link between age and
10      rates of recidivism, I think is something that you'll hear
11      about.
12                 Another thing, obviously Mr. Hunt has been living
13      in the community, essentially, for seven years. Those
14      certainly are facts that, you know, work against the
15      Government in this case, and we certainly acknowledge that,
16      which is why I think it's important to focus on the practical
17      here, and that is the role of probation in this case and the
18      role that probation has played in Mr. Hunt's success over
19      those seven years, because I think everything that you're
20      going to hear today is going to show that by and large, he
21      had been successful in the community in those seven years.
22                 He now has some stable housing, which probation
23      helped him to get. He's been seeing a -- doing treatment,
24      sex offender treatment with a doctor, who probation connected
25      him to. So probation has been playing an important role in
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 21 of 129
                                                                         21




 1      Mr. Hunt's treatment and in Mr. Hunt's success. And just
 2      focusing on the practical, it seems like if that's working,
 3      and it's not an onerous part of his life, which I don't think
 4      it is, probation has contact with him approximately once a
 5      month. Probation has contact with his treatment provider,
 6      Dr. Cusack, again, approximately once a month. It's a good
 7      way to check in, to see if there are any problems percolating
 8      to see if there were any trigger, and to work with Mr. Hunt
 9      and to work with his doctor to ensure that that success
10      continues.
11                 So essentially, I think, for lack of a better
12      phrase, the Government's position is if this is working, why
13      mess with it, why mess with a good thing? And you know, I
14      was not going to have Mr. Foster testify, but I think it
15      certainly makes sense for the Court to hear from him, because
16      he's the one who's had that direct contact and perhaps we can
17      do that after Dr. Plaud testifies.
18                 THE COURT: Sure.
19                 MS. SERAFYN: But I just wanted to frame for the
20      Court that we're taking a sort of practical view of the very
21      prosocial supportive role that probation plays in Mr. Hunt's
22      life at this point and the need for that to continue.
23                 THE COURT: Fine.
24                 All right. Mr. Gold.
25                 MR. GOLD: Thank you. All right. Mr. Hunt calls
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 22 of 129
                                                                         22




 1      Dr. Plaud.
 2                  THE COURT: All right. Dr. Plaud, if you take the
 3      witness box there.
 4                  (The witness was duly sworn.)
 5                  THE COURT: Please be seated.
 6                  Go ahead.
 7                              JOSEPH J. PLAUD, PH.D.
 8                 having been duly sworn, testified as follows:
 9                 DIRECT EXAMINATION BY COUNSEL FOR RESPONDENT
10      BY MR. GOLD:
11      Q.   Good morning, Dr. Plaud.
12      A.   Good morning.
13      Q.   Could you please state your full name for the record?
14      A.   Yes, it's Joseph J. Plaud, P-l-a-u-d.
15      Q.   And Dr. Plaud, you're testifying as an expert witness
16      here today. Could you please describe your background and
17      credentials for the Court?
18      A.   Sure. I received my bachelor's degree in psychology from
19      Clark University in Worcester, and a Ph.D. in clinical
20      psychology from the University of Maine. I completed my
21      clinical internship at the University of Mississippi Medical
22      Center in Jackson, Mississippi.
23      Q.   And did you study with anyone in particular as a graduate
24      student?
25      A.   Well, my first major professor, who's on faculty at the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 23 of 129
                                                                         23




 1      University of Maine, his name was William O'Donahue, and
 2      that's how I became involved in evaluating and treating sex
 3      offenders, way back 32 years ago now, 1987. We had a
 4      traditional doctoral program at the university, it was a
 5      mentorship model training, so basically what meant that is
 6      whoever our advisor, our major professor was, the area that
 7      he or she concentrated in, and research and their clinical
 8      work tended to be a focus in our training, and so it was with
 9      me.
10                 THE COURT: Did you -- did he pick you, or were you
11      assigned to him?
12                 THE WITNESS: Well, Judge, it was just a match made
13      in heaven. I guess we both gravitated towards each other.
14      He was new to the faculty then, he had just graduated,
15      himself, and he was a very prolific researcher coming out of
16      graduate school. And so he was setting up his clinic, his
17      sex offender assessment and treatment clinic. He got a
18      contract with the Maine Department of Probation and Parole.
19      And we did a lot of physiological testing, as well, and I
20      was -- again, this is the '80s. There was a lot more -- a
21      lot less portability in our equipment than we use today, a
22      lot of solid state equipment back then. So I really was
23      drawn to the technical aspects as well of essentially putting
24      the lab together. So that led into what became basically my
25      focus of clinical concentration and my professional work
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 24 of 129
                                                                         24




 1      subsequent.
 2      BY MR. GOLD:
 3      Q.   And so can you describe, briefly, where your career went
 4      right after graduate school?
 5      A.   Sure. After graduate school and after internship, I went
 6      into academia. I was in a relationship at the time, and so
 7      we -- she, who became my wife, we wanted joint academic
 8      appointments, so we arranged it at a -- in North Dakota at
 9      the University of North Dakota, she went into the medical
10      school, I went into the Department of Psychology. I was
11      there for about four and a half years, on a tenure track
12      position, as an assistant professor of psychology.
13                 We had, at the university, a fully accredited
14      doctoral training program in clinical psychology, so I was on
15      the other side of the desk and trained graduate students,
16      undergraduate students, again, in this area, evaluating and
17      treating sex offenders. I set up my own clinic at the
18      university in our psychological services center. I made
19      arrangements with local human services agencies, both in
20      North Dakota as well as Northwestern Minnesota. The
21      University is on the borderline between Minnesota and North
22      Dakota, on the Red River.
23                 And at one point, I was asked to design the
24      statewide treatment program in North Dakota for sex offenders
25      who also had a history of developmental disabilities, autism,
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 25 of 129
                                                                         25




 1      special needs, where the typical cognitive behavioral
 2      treatment modality that we used, it was more difficult, so we
 3      had to reengineer some of the basic treatment concepts. A
 4      program I created called the STOP program, which stood for
 5      the Specialized Treatment of Offenders Program.
 6                 So I was there as faculty, I guess about four and a
 7      half years, until the end of 1997. We had a big flood in
 8      North Dakota back then. My marriage decided to take a left
 9      turn at that point. So I came home to Massachusetts, I took
10      a position as director of research for Cambridge Center for
11      Behavioral Studies. And I founded my own private practice
12      around that period of time called the Plaud Behavioral
13      Consultants, which I still work under the umbrella of. And I
14      taught courses, went back and became affiliated with several
15      universities and colleges in Boston and Providence, at Brown
16      University, and have continued doing this work for the
17      present time.
18      Q.   Did your return to Massachusetts coincide with a legal
19      change until Massachusetts?
20      A.   Yes, well, when I came back to Massachusetts and I became
21      licensed as a clinical psychologist here, Massachusetts, like
22      all states, by the late '80s, the old civil commitment of sex
23      offender statutes, typically, we call the MDSO laws, you know
24      the Mentally Disordered Sex Officers. The sexual psychopath
25      laws, they were all repealed. Massachusetts civil
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 26 of 129
                                                                         26




 1      commitment, sexual offender commitment law was repealed back
 2      in the 1980s, when I was training up in Maine. So
 3      Massachusetts did not have a civil commitment statute when I
 4      moved back.
 5                 In 1999, however, they readopted the new so-called,
 6      second wave or new wave of civil commitment, which began in
 7      1990, in the state of Washington. So Massachusetts, about a
 8      decade later, adopted their own, using some different legal
 9      terminology, in contrast with the old law.
10                 And so now, there's about -- I think there's 20
11      states, as well as the federal Government, in the Adam Walsh
12      Act, in the 4248 cases, as you said, now in the Eastern
13      District of North Carolina, that have civil commitment. So
14      when the Massachusetts law, the new law came on board,
15      suddenly I -- my phone rang a lot, because this was my area
16      of clinical focus and doing risk assessments. And so
17      around -- it took a while to go through constitutional muster
18      up to the SJC here in Massachusetts, but in late 2000, I
19      started doing evaluations in Massachusetts for those
20      petitioned against under the 123(a) Mass. General laws
21      Sexually Dangerous Person Act. So yes, I've been very active
22      in almost 20 years now. Not only in Massachusetts, but in
23      other jurisdictions. I've been very active in the federal
24      system. There's not many a case that I don't know about down
25      there in the federal system.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 27 of 129
                                                                         27




 1      Q.   But so is it fair, Dr. Plaud, to say that that, in a
 2      nutshell, is how you became to be involved as an expert
 3      witness in this type of case?
 4      A.   Yes, I was trained as a researcher and clinician, just
 5      dealing with both evaluating and treating sex offenders, as
 6      well as conducting research on recidivism, on sexual arousal,
 7      the measurement of sexual arousal, the relationship between
 8      sexual arousal and sexual behavior, all those kinds of
 9      issues. So, yeah, this kind of came at me.
10                 MR. GOLD: And Your Honor, if I might address the
11      Court for one moment, I have a -- Dr. Plaud's CV was attached
12      to my motion for funds for Dr. Plaud way back when. So I
13      haven't admitted it as an exhibit here, but it's available to
14      the Court in that way.
15                 And also, Dr. Plaud has a synopsis as an addendum
16      in the report that is Exhibit 2 of these credentials.
17                 THE COURT: I don't recall whether your motion for
18      funds was ex parte or not.
19                 MR. GOLD: It almost certainly was, but I'm happy
20      to have it --
21                 THE COURT: I think that it would be -- I don't
22      know if there's a dispute about his qualifications, but it
23      would seem unfair to -- for me to rely on his CV to the
24      extent it's in an ex parte filing. So I think why don't
25      you -- after -- this afternoon or Monday, just provide a copy
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 28 of 129
                                                                         28




 1      to Ms. Simeone and Ms. Serafyn, and just formally, even if
 2      she's seen it before.
 3                 And then you don't object to admitting it as an
 4      exhibit, his CV, do you, Ms. Serafyn?
 5                 MS. SERAFYN: No, Your Honor. Dr. Plaud has also
 6      been on these Adam Walsh Act cases since Mr. Gold and I have,
 7      so we know each other well and the Government has no
 8      objection to his qualifications or him testifying.
 9                 THE COURT: Fine. I accept his qualifications. I
10      think, for the record, you should file the CV and not admit
11      it as an exhibit, just provide it to Ms. Simeone, so it's in
12      the record, because I think I should rely upon the one in the
13      public record, even though effectively Ms. Serafyn knows
14      what's in the ex parte filing.
15                 THE WITNESS: I do have a copy here.
16                 THE COURT: Fine. We'll take that. All right,
17      we'll admit that. It short-circuits it. Exhibit 3 admitted,
18      the CV of Dr. Plaud.
19                 (Exhibit No. 3 admitted into evidence.)
20                 THE COURT: Okay. Go ahead.
21                 You can go right to the merits.
22                 MR. GOLD: Thank you.
23      BY MR. GOLD:
24      Q.   Dr. Plaud, did you have the opportunity to --
25                 THE COURT: I'm sorry, I do have one or two
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 29 of 129
                                                                         29




 1      questions, because I'm not as familiar with you as the
 2      lawyers.
 3                 So roughly, over the years, how many forensic
 4      evaluations do you think you've performed on people who are
 5      or are alleged to be or might be sexually dangerous? People
 6      who there's a question about their sexual impulses with
 7      respect to criminal behavior?
 8                 THE WITNESS: Judge, I would say, in all
 9      jurisdictions, over 1,000 evaluations.
10                 THE COURT: And are those -- roughly -- how do
11      those divide in terms of defense attorney retained,
12      prosecutor retained, or neutral -- so-called neutral expert
13      for the Court, or maybe for an -- like maybe you did
14      evaluations for Bridgewater Treatment Center, where they
15      called you in, and I wouldn't put that in the defense
16      attorney box, the prosecutor box, or the court box. That
17      would be the fourth box.
18                 THE WITNESS: Judge, my entire career, I've sought
19      to be independent. In other words, I don't -- and it depends
20      on the jurisdiction, obviously. So for example, in
21      Massachusetts, the SDP cases, it follows -- the procedure
22      that it follows are -- if you read the news, you see there's
23      a lot of controversy about it lately, but there are qualified
24      examiners, the commissioner of the department of correction
25      appoints professionals that are basically contracted through
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 30 of 129
                                                                         30




 1      the service provider that runs the treatment program at the
 2      Massachusetts treatment center. And each case, there are two
 3      qualified examiners that are chosen. I have not never sought
 4      to be a qualified examiner, because there are certain rules.
 5                 THE COURT: So you haven't sought to be and you're
 6      not?
 7                 THE WITNESS: Correct. So that means that I would
 8      not not ever be called by the State now. That doesn't mean
 9      that I don't find people sexually dangerous, I do.
10                 THE COURT: Sure.
11                 THE WITNESS: But in Massachusetts, when that
12      happens, I send my report and my conclusion to the defense
13      attorney and, under attorney-client work product, that goes
14      away.
15                 THE COURT: So in Massachusetts, on the SDP cases,
16      essentially, the department of corrections has a list of
17      people, you haven't sought to be on the list.
18                 THE WITNESS: Correct.
19                 THE COURT: If that -- if those people evaluate the
20      person as sexually dangerous, that's what leads to the
21      proceedings in court and those are the experts who the
22      Commonwealth would call.
23                 THE WITNESS: Correct.
24                 THE COURT: And rather than retaining, still,
25      another expert.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 31 of 129
                                                                         31




 1                 THE WITNESS: That's right.
 2                 THE COURT: And then the defense would retain
 3      someone and you're retained by the defense, and you say
 4      whatever you say.
 5                 Okay. That answers that question.
 6                 Second, do you ever engage in treatment, or is your
 7      practice entirely forensic?
 8                 THE WITNESS: I would say the trajectory of my
 9      practice has gone from heavy treatment oriented, like the
10      time we were talking about earlier.
11                 THE COURT: When you were in North Dakota?
12                 THE WITNESS: Yeah, North Dakota, and even when I
13      moved back to Massachusetts, and in -- I was doing treatment,
14      actually, even in New Hampshire. I was contracted with an
15      agency up there, working with sex offenders in Laconia, New
16      Hampshire. But as the evaluations proliferated and,
17      especially in other states, keeping standard appointments for
18      treatment has become extremely difficult, so I've winnowed
19      them down considerably. I have no active cases of treatment
20      right now. I did have a couple up until awhile ago, but not
21      at this time.
22                 THE COURT: So it would be fair to say, the last
23      ten years, the bulk of your professional focus has been
24      forensic evaluation?
25                 THE WITNESS: That's correct.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 32 of 129
                                                                         32




 1                 THE COURT: Okay. Fine.
 2                 Go ahead, Mr. Gold.
 3                 I should tell you both one thing, I don't think
 4      this is really an issue at all, but Dr. Plaud's recent
 5      testimony has reminded me of something. And so I just in the
 6      interest of full disclosure, I tell you, if you think it's an
 7      issue, then you can raise it and tell me, which is that a
 8      long time ago, before I was in the federal defender's office,
 9      I worked at the Attorney General's Office of Massachusetts,
10      and at that time, the Bridgewater Treatment Center for
11      Sexually Dangerous Persons was under a long running 20 plus
12      year, I think, consent decree, that was issued out of this
13      court, that at the time -- I was at the attorney general's
14      office was being overseen by Judge Mazzone.
15                 And at some point in time in my service in the
16      attorney's office, I represented the department of
17      corrections in that ongoing proceeding, which had both
18      contempt proceedings and general oversight. And during
19      the -- about a year that I did that, there were motions made,
20      and part of a process that was aimed at lifting the consent
21      decree.
22                 So anyway, as a result of that, I don't think I
23      have any -- I don't think Mr. Hunt was ever there, but I did
24      meet with the people at DOC, I represented them, I was
25      familiar with the treatment and legal framework governing the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 33 of 129
                                                                         33




 1      program at that time, which would have been, I think, 1996 to
 2      1997, thereabouts. And so nothing of what I did involved or
 3      in that case at the time that I was involved in, really
 4      turned on the forensic evaluation of any individual person.
 5      It turned on more the larger questions related to whether the
 6      federal court should be overseeing the program or not. But
 7      there were certainly questions about treatment programs, and
 8      truth be told, it's a long time ago, and I'm not sure how
 9      much of that I remember. But since this is about that, I
10      thought I would at least tell you all that, so you know. If
11      you think about that, if you think it's an issue, you can
12      raise it.
13                  MR. GOLD: Thank you.
14                  THE COURT: Go ahead.
15      BY MR. GOLD:
16      Q.   Just one data point about your testimony in prior cases,
17      Dr. Plaud. Did you testify in a trial in this building in
18      the matter of Jeffrey Shields?
19      A.   Yes.
20      Q.   And in what capacity did you testify in that case?
21      A.   I initially testified in his initial commitment trial.
22      And I did testify for the Government in that case.
23      Q.   And so you were an independent examiner who testified for
24      the Government?
25      A.   Yes. You know, in the federal -- whether I'm independent
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 34 of 129
                                                                         34




 1      or not, I get appointed, court appointed. I'm not quite sure
 2      as to what my position would be. Like in the standing orders
 3      now in North Carolina, in the Eastern District, the way it
 4      works now is I'm almost always court appointed in the cases,
 5      but sometimes that comes as kind of a neutral court appointed
 6      expert. But the respondent gets to, through their attorney,
 7      gets to select an expert, but then that expert can be court
 8      appointed, and it's my experience that in the commitment
 9      cases, I've always basically been court appointed.
10                  So my report goes to the Court regardless of my
11      opinion. So if I find a person dangerous, you know, I have
12      testified to that finding in federal court in the Eastern
13      District, as I did here in the Shields case. So it's -- I'm
14      not the legal scholar, so I'm not sure how to answer your
15      question the way I think it was phrased.
16      Q.   But you did testify for the Government in the Shields
17      cases and in cases in the Eastern District of North Carolina?
18      A.   Yes.
19                  MR. GOLD: And if I might address the court. Your
20      Honor, Dr. Plaud referred to there's a detailed standing
21      order now governing how these cases are processed.
22                  THE COURT: Sure. I figured that. In the Eastern
23      District.
24                  MR. GOLD: In the Eastern District of North
25      Carolina, yeah.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 35 of 129
                                                                         35




 1      BY MR. GOLD:
 2      Q.   And Dr. Plaud, just to complete this chapter, do you
 3      publish?
 4      A.   Yes.
 5      Q.   In peer-reviewed journals?
 6      A.   Yes.
 7                  THE COURT: I see that in this list.
 8      BY MR. GOLD:
 9      Q.   And what is the nature of your research, just in layman's
10      terms?
11      A.   Well, the focus, earlier on, in my earlier research,
12      which is certainly much more prolific than it is now, but my
13      early research focused on sexual arousal, the measurement of
14      sexual arousal, the relationship between sexual arousal, and
15      sexually offending behavior, the efficacy of various
16      cognitive behavioral treatment methodologies for sex
17      offenders.
18                  The focus, more lately, of my work, has been in
19      recidivism and publishing about the issues relating more to
20      civil commitment, because that's really the focus of my work
21      now, with the past decade and a half to two decades. So --
22      and most recently, my research now is turning towards
23      Massachusetts recidivism, so I'm participating in a --
24      following men who have been released from the Massachusetts
25      Treatment Center, who were once deemed sexually dangerous,
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 36 of 129
                                                                         36




 1      then released either by a trial, what we call a Section 9
 2      proceeding, under 123(a), Massachusetts, or found by two
 3      qualified examiners like the Chapman case that's garnering
 4      all the news headlines and our release because of qualified
 5      examiners, both of them find him not dangerous.
 6                 So I'm following those cases, I've got data now,
 7      about three years' worth of data that I've presented and I'm
 8      going to be publishing on. I've presented it both nationally
 9      and at an international conference this summer. So that's
10      been the focus of my most recent research.
11      Q.   And this is a basic point, but recidivism is the
12      reoffense of previously convicted persons who have been
13      released from confinement.
14      A.   Right. But sexual recidivism is sexual reoffending, but
15      it can be measured differently. So it depends upon the level
16      of detection that we use as the criterion for pronouncing
17      recidivism. So they can be a technical probation or parole
18      violation, right? It could be a rearrest for another crime,
19      sexual crime. It could be a reconviction, you know, so an
20      arrest is made, but the person is found not guilty, or the
21      charges are dropped, et cetera. So there are different
22      definitions of recidivism, but basically some type of
23      detection at some level for reoffending sexually over a
24      period of time, yes.
25      Q.   Dr. Plaud, I'm going to move on to the merits. You had
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 37 of 129
                                                                         37




 1      an opportunity, at my request, to evaluate Mr. Hunt?
 2      A.   I did. I interviewed Mr. Hunt on May 24th of this year.
 3      Q.   And could you describe, briefly, the other steps or
 4      activities that you did as part of the evaluation of
 5      Mr. Hunt?
 6      A.   Yes, well, in all these cases, the first step is to
 7      review records. When I say that, the person's history, their
 8      background, their criminal history, their developmental
 9      history, their sexual history, their substance abuse history,
10      their institutional history, treatment history --
11                  THE COURT: Just the sort of -- to be efficient, I
12      would -- unless somebody disagrees, in which case it's
13      different, I would draw the conclusion, based on the fact
14      that Dr. Plaud testified in the commitment proceeding, that
15      Judge Tauro held, that he reviewed and appeared all of the
16      records of Mr. Hunt's background, or relatively comprehensive
17      subject, to cross-examination, that is sufficient for that
18      and this is essentially --
19                  MR. GOLD: An update.
20                  THE COURT: In other words, that I assume he would
21      have rereviewed that to some degree, because I wouldn't
22      imagine Dr. Plaud had a vivid memory of each and every detail
23      of Mr. Hunt's background, five or seven years after that --
24      more than seven years after that trial, more like nine years
25      after that trial.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 38 of 129
                                                                         38




 1                  But would it be fair to say, that in the first time
 2      around, you reviewed all the background records?
 3                  THE WITNESS: Correct.
 4                  THE COURT: And you rereviewed them to refresh your
 5      recollection at this time?
 6                  THE WITNESS: I rereviewed them and, obviously,
 7      there was additional records.
 8                  THE COURT: Additional records.
 9                  THE WITNESS: Correct. That's right.
10                  THE COURT: Did you review the additional records
11      with respect to his time in prison, post the hearing with
12      Judge Tauro, which you testified prior to his release?
13                  THE WITNESS: Yes.
14                  THE COURT: And did you review the probation and
15      other treatment records related to his time from his
16      conditional release through the date of your report?
17                  THE WITNESS: I did.
18                  THE COURT: All right.
19      BY MR. GOLD:
20      Q.   And in addition to the records that the Court mentioned,
21      did you review medical records pertaining to Mr. Hunt?
22      A.   Yes.
23      Q.   And did you perform any physiological testing, or did you
24      find that necessary in this case?
25      A.   I did not perform psychophysiological testing. I did not
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 39 of 129
                                                                         39




 1      deem it necessary in this case.
 2      Q.   And did you, after interviewing Mr. Hunt, reviewing the
 3      records, arrive at an opinion as to Mr. Hunt's sexual
 4      dangerousness?
 5      A.   Yes.
 6      Q.   And what was that opinion?
 7      A.   It's my professional judgment that Mr. Hunt is not a
 8      sexually dangerous person. He is -- no matter how I approach
 9      this analytically, whether we're talking diagnostically,
10      whether we're talking basic issues in recidivism, static and
11      dynamic risk factor analysis, he's as low a risk as a person
12      who has a heartbeat, in terms of sexual recidivism at this
13      point. That he is, in no measurable way, as far as I'm
14      concerned as a professional, likely to engage in further acts
15      of sexual violence or child molestation. It is my
16      professional judgment, as the federal statute is worded, that
17      he does not have serious difficulty in refraining from
18      further acts, irrespective of his level of supervision at
19      this time.
20                  So from a clinical, psychological empirical risk
21      analysis perspective, that is what I bring to this equation,
22      Wayne Hunt, as he sits here today, is as low a risk to
23      reoffend sexually as I can possibly describe. And certainly
24      comparative speaking at the evaluations that I've done, he's
25      probably one of the top two low risk evaluations that I have
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 40 of 129
                                                                         40




 1      conducted. And so other issues, if it ain't broke don't fix
 2      it kind of thing and keep it going, that's not in my
 3      bailiwick, right? That's legal, constitutional issues. But
 4      from a risk perspective, he is not likely to engage in
 5      further acts of sexual molestation going forward.
 6      Q.   Dr. Plaud, there are two elements that you may have heard
 7      we were discussing before we began, under the statute, mental
 8      abnormality and serious difficulty refraining from further
 9      child molestation or sexually violent conduct in this case?
10      A.   Yes.
11      Q.   I'd like to just talk about those two separately for a
12      moment.
13      A.   Okay. Sure.
14      Q.   So the first, mental abnormality?
15      A.   Yes.
16      Q.   Do you diagnose Mr. Hunt with pedophilia today?
17      A.   I do. I diagnose him with pedophilic disorder,
18      nonexclusive, because the manner in which paraphilia,
19      sexually based disorders are clinically diagnosed is using
20      the Diagnostic and Statistical Manual of Mental Disorders,
21      currently in its fifth edition. Although, psychologists and
22      I, myself, to varying degrees have been involved in this --
23      as a psychologist, it's published by the American Psychiatric
24      Association.
25                  It's premised on essentially what is a medical
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 41 of 129
                                                                         41




 1      model, a disease model. And so issues of when a person is
 2      clinically diagnosed with a disorder, the course of that
 3      disorder, being based on a medical model, gives changes in
 4      the diagnostic structure. It fits us into boxes that are
 5      hard to get out of, I guess is the way to say it. Pedophilic
 6      disorder, as a paraphilia, is one of those. There's no
 7      provision for a remission of that condition.
 8                 In other words, there's no way that we can say
 9      that, like, a cancer diagnosis, right? It's presently in
10      remission. There are certain pedophilias now, in the DSM-V,
11      where that term is starting to come into use, it's basically
12      noncontact-based disorders. But not pedophilic disorder.
13      And the DSM and verbiage carrying from the DSM-IV-TR, says
14      that Pedophilia is oftentimes considered to be a chronic
15      condition, which is not really based on research, and I think
16      it's coming out. As a matter of fact, we have been heavily
17      debating that issue and I think that verbiage, finally, is
18      coming out of the DSM, and when the DSM-VR, or whatever
19      they're going to call it, comes out.
20                 But so if you get the diagnosis, you get the
21      diagnosis, but what I will point to is the fact that the
22      diagnosis is based upon, most strongly, the following words:
23                 "Recurrent and intense sexually arousing fantasies,
24      urges or behavior involving sexual activity with a
25      prepubescent child or children."
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 42 of 129
                                                                         42




 1                  Recurrent and intense. So to the extent that we
 2      have data, evidence, clinical or otherwise, to substantiate a
 3      finding that a person, over a six-month period, is not
 4      engaged in either recurrent or intense sexually arousing
 5      fantasies urges or behavior, involving sexual activity with
 6      prepubescent children, then logically, the deduction is that
 7      that diagnosis probably really doesn't apply to that person
 8      in the current tense.
 9                  But like I said, I'm constrained, I have to follow
10      the rules, so I can point that out and I think I do in my
11      report. He would get the diagnosis, but the strength of the
12      diagnosis, is such, in Mr. Hunt's case today, that it's
13      negligible.
14      Q.   And so you mention a phrase, I believe, it's "by
15      history"?
16      A.   Yes.
17      Q.   In your report. Could you explain or expound on that
18      phrase?
19      A.   Well, "by history" means that at one point, the diagnosis
20      would have been credibly made and it would have been
21      reflective of Mr. Hunt's underlying sexual deviance. So that
22      just doesn't evaporate, as I said, because there are
23      constraints diagnostically in the way that the diagnostic
24      criteria, even today, in that paraphilia are worded, are
25      constructed. So "by history," what I'm saying is the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 43 of 129
                                                                         43




 1      diagnosis is there, I don't say does or doesn't meet the
 2      diagnostic criteria, but I'm trying to put it in it's -- what
 3      I consider to be its proper context and that is by history
 4      going back now decades.
 5                 I do not see, find, conclude, in the current and
 6      present tense, that Mr. Hunt has the features that would
 7      define pedophilia or pedophilic disorder. One of the changes
 8      from DSM-IVTR to DSM-V has to do with the differentiation
 9      between pedophilia as a condition and pedophilic disorder,
10      which is more related to it being problematic in one or
11      another, either distressing to the person.
12                 THE COURT: So is your point -- I'm sorry to
13      interrupt, but let's see if I understand.
14                 THE WITNESS: It's okay. You're the judge.
15                 THE COURT: No doubt he qualified for the
16      diagnosis.
17                 THE WITNESS: Correct.
18                 THE COURT: Because at least his behavior was
19      recurrent -- what was the two words? Recurrent.
20                 THE WITNESS: And intense.
21                 THE COURT: Pedophilic behavior in the form of the
22      abuse of so many boys.
23                 THE WITNESS: Correct.
24                 THE COURT: And maybe also he -- maybe that's,
25      itself, evidence of urges and fantasies, or there may be
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 44 of 129
                                                                         44




 1      independent evidence of that, but in any event. But what
 2      you're saying is that's enough, since it's essentially here
 3      undisputed that he had that, to give the diagnosis, and the
 4      DSM doesn't provide any basis for remission or -- remission,
 5      or, quote, cure. Therefore, he has the diagnosis, but what
 6      would you say, since there's no current evidence, in -- of
 7      behavior, there's nothing before me that -- of documented or
 8      even alleged instances of pedophilic behavior and the time
 9      he's been on conditional release the last seven years. That
10      that's one factor you would say, it's just weaker?
11                 THE WITNESS: Correct, Judge. That's right.
12                 THE COURT: What, if any, evidence is there with
13      respect to urges or fantasies.
14                 THE WITNESS: Currently.
15                 THE COURT: In the last seven years, since he's
16      been on conditional discharge.
17                 THE WITNESS: None that I'm aware of. None.
18                 THE COURT: And how would one determine, from your
19      perspective, how would one determine whether a person who you
20      were evaluating had such urges or fantasies?
21                 THE WITNESS: Well, there's a number of different
22      ways that that can be -- it's certainly not a perfect system,
23      but obviously the simplest is a self-report, which there is
24      none. But that's, generally speaking, in my experience,
25      against one's penal interest, so you don't see a lot of that
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 45 of 129
                                                                         45




 1      happening. Although it does.
 2                 So self-report would be one. Treatment notes,
 3      where issues are discussed, and therapists who know what
 4      they're doing ask the right questions and elicit answers that
 5      maybe the individual didn't realize what they were admitting
 6      to, that happens a lot. I don't see any evidence of that.
 7      Behavior --
 8                 THE COURT: We talked about behavior.
 9                 THE WITNESS: Yup, but I'm just saying behavior
10      that maybe not would go towards an offense, but might be in
11      a -- what we would call cycle behavior, would be in a chain
12      of events, but the behavior itself didn't end in an offense,
13      but might -- the behavior that we can measure might be
14      evidence of underlying fantasies or urges, so you can use
15      behavior that way, as well. So those would be the main ways,
16      as well as as if we did some physiological testing.
17                 THE COURT: So self-report, treatment notes,
18      psychological testing.
19                 THE WITNESS: Right.
20                 THE COURT: And reports of behavior that wasn't, in
21      and of itself, criminal or otherwise misconduct behavior, but
22      might be behavior that was a red flag, if you will, or a flag
23      of concern with respect to maybe that suggests the person is
24      having thoughts or fantasies about this, though they haven't
25      necessarily acted upon it.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 46 of 129
                                                                         46




 1                 THE WITNESS: Right. I would generally refer to
 2      that as precursive behavior, yes.
 3                 THE COURT: Okay. Go ahead, Mr. Gold.
 4                 I'm sorry, so just to close up, so it's basically,
 5      the absence -- what you believe to be the absence of those
 6      things that gives rise to your view that, yes, he has the
 7      diagnosis, but in the scheme of things, it's a relatively
 8      weak diagnosis because of these seven years, during which
 9      there is no evidence of those fantasies, urges and behaviors.
10                 THE WITNESS: Yes, if there was a provision for
11      remission, I would have found it most definitely in this
12      case. Yes, Judge.
13                 THE COURT: I see. Okay. Go ahead.
14                 Was that also the reason, back at the time of the
15      trial with Judge Tauro, the absence of current data, that --
16      if you recall, that you said, well, the diagnosis could be
17      made, but you weren't so comfortable making it?
18                 THE WITNESS: Right. Even back then, there was
19      certainly cracks in the wall diagnostically, but we have a
20      lot more data since then. And I think, you know, without
21      trumpeting a horn there, I think my statements back then have
22      been borne out by actual in the community behavior, not over
23      six months, or a year, or a year and a half, but now over
24      seven years of duration, I think finds -- you know, my
25      prediction back then would have been you would not have seen
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 47 of 129
                                                                         47




 1      this and we certainly haven't.
 2                  And although I'm certainly aware of the old
 3      statement that evidence -- what is it? Absence of evidence
 4      is not evidence of absence, that in my experience, in sexual
 5      behavior, that bridge is a lot shorter to cross. And even if
 6      you look at the fourth circuit decisions in the SDP cases
 7      down there, the Wooden decision, W-o-o-d-e-n, that's been a
 8      big appellate decision down in the Fourth Circuit, that
 9      focuses on a lot of the institutional behavior that they see
10      at Butner, in making professional judgments about whether the
11      person still experiences, or has intense or recurrent
12      fantasies or urges.
13                  MR. GOLD: Thank you, Dr. Plaud. That's a 2012
14      case. I appreciate your legal expertise, as well as
15      clinical.
16      BY MR. GOLD:
17      Q.   But Dr. Plaud, would viewing materials having to do with
18      kids be a diagnostic -- a data point in a diagnosis that
19      would support an active diagnosis?
20      A.   Oh, yes.
21      Q.   And in this case, were there -- was Mr. Hunt's computer
22      monitored?
23      A.   Yes.
24      Q.   And was he subjected to regular polygraphs?
25      A.   Yes.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 48 of 129
                                                                         48




 1      Q.   And did you find evidence, according to a diagnosis, in
 2      either of those two sets of data?
 3      A.   No.
 4      Q.   And was there evidence from the monitoring of his
 5      computer of looking at videos?
 6      A.   Well, I think he looked at -- you mean child videos?
 7      Q.   No, any videos. ^ Fix speaker?
 8      A.   Yeah, I think that he did watch videos, yes.
 9      Q.   Right. And that was of -- did you have occasion to look
10      at what that video --
11      A.   Yes.
12      Q.   -- was?
13      A.   Yes. I would not consider it to be risk relevant.
14      Q.   Right. And there was a video kind of -- with kind of a
15      sexual theme, but involving adults?
16      A.   Adults, correct.
17                  THE COURT: What was the video?
18                  MR. GOLD: It's in the report, Your Honor, the
19      title, maybe "Crazy Hot Summer," or something along those
20      lines. It's easily Googleable and --
21                  THE PROBATION OFFICER: Your Honor, the report
22      reflects that it's "Slutty Summer," I believe.
23                  MR. GOLD: Slutty Summer.
24                  THE COURT: Your report or his report?
25                  THE PROBATION OFFICER: My report.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 49 of 129
                                                                         49




 1                 MS. SERAFYN: So it's page 2 of Exhibit 1. It's in
 2      the second to last paragraph.
 3                 THE COURT: I see.
 4      BY MR. GOLD:
 5      Q.   And is data or information like that -- oh, not your
 6      report, Dr. Plaud, the --
 7      A.   No, I know. I did reference the issues on page 9 of my
 8      report, though.
 9                 MR. GOLD: Right. It's also page 9 of Dr. Plaud's
10      report.
11                 THE COURT: Okay.
12      BY MR. GOLD:
13      Q.   So how does that figure into your -- the diagnostic
14      conclusion, if at all?
15      A.   It is consistent with what my conclusion is in this case
16      and that is his sexual interests are not pedophilic in nature
17      at this time.
18      Q.   And in your opinion, the diagnosis that you do make, does
19      that rise to the level of mental abnormality under the
20      statute, as you understand?
21      A.   Well, you know -- and again, I've been involved in dozens
22      and dozens of these federal cases. And the way it's
23      described, the second tier or second prong of the 4248 is
24      refers to a person having a serious mental illness,
25      abnormality, or disorder. That's a different wording than
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 50 of 129
                                                                         50




 1      they find in just about every state definition.
 2                 So, for example, in Massachusetts, it talks about a
 3      person having either a mental abnormality or a personality
 4      disorder. And those terms are defined rather precisely in
 5      the law, in the relevant section of the law. So in
 6      Massachusetts, a mental abnormality refers to a congenital or
 7      required condition of a person that results in that person
 8      having a general lack of ability to control the sexually
 9      impulses and behavior that makes that person a menace to
10      public safety, et cetera. It's not really defined here in
11      Adam Walsh, right? Child molestation and sexually violent
12      conduct are, but not prong 2.
13                 So it enlarges it, so it's not just a mental
14      abnormality, you see. It's a serious mental illness,
15      abnormality, or disorder. So in this case, there is a
16      disorder that's diagnosed and that is pedophilic. So in my
17      experience -- again, I'm not a legal scholar and I'm not
18      aware of any appellate law on this issue in the federal
19      system, that instructs experts what they really should be
20      looking for. It's a very broad issue in the federal one, the
21      way it's defined in comparison to state laws that I deal in.
22                 So I would say he meets that prong and, to the
23      extent, that he has a diagnosable pedophilic sexual
24      condition. So again, how serious it is is the question, not
25      that is the diagnosis made. So I would temper -- I'd give
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 51 of 129
                                                                         51




 1      him half a point for two, for tier two.
 2      Q.   Now, Dr. Plaud, I think now is the time to move to the
 3      third element, but it's a serious mental illness condition or
 4      disorder, which makes or causes a person to have serious
 5      difficulty --
 6      A.   Right.
 7      Q.   -- refraining from sexually violent conduct or child
 8      molestation?
 9      A.   Right.
10      Q.   Do you have an opinion as to the third prong?
11      A.   It's absent. The diagnosis is made of pedophilic
12      disorder by history, but he does -- Mr. Hunt, here, today,
13      does not have serious difficulty in controlling his sexual
14      impulses or behavior that would involve him being -- engaging
15      in further acts of any type of sexual exploitation of
16      children or sexually violent conduct. No, I would say, most
17      definitely my judgment, the third element is not met.
18      Q.   Now, in the course of your review, including speaking
19      with Mr. Hunt and reviewing the document since his release,
20      did you find evidence of behavioral stability in the
21      community?
22      A.   Yes. I found evidence of great behavioral stability, of
23      forward thinking, of release planning that he put into
24      action, continuing with treatment, doing well, not engaging
25      in behavior that in any way would put him in a cycle, or to
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 52 of 129
                                                                         52




 1      be risky in that sense. I mean, I'm an expert, I guess, but
 2      don't take my word for it. Take Mr. Hunt's own behavior in
 3      the community. It's not many cases that you get, you know,
 4      initial commitments, these guys are all coming out of prison.
 5      That's where they've been, so we have to try to infer they
 6      said from institutional behavior a lot. It's very rare that
 7      we get seven-plus years of actual in the community behavior
 8      to use as our touchstone that we have here. And I mean, if
 9      you need a smoking gun, that's your smoking gun in this case.
10      He --
11                  You know, he is monitoring his behavior, he's not
12      engaging in risk relevant behavior and -- generally speaking.
13      I mean, he is engaging in a lifestyle that is stable and
14      lawful. So again, this is what I would expect of him, and
15      this is what he's doing.
16      Q.   Now, is there research in the area of sex offender
17      recidivism, specifically homing in on the issue of the risk
18      relevance of time free in the community?
19      A.   Yes.
20      Q.   Can you tell us a little bit about that research and
21      whether it informs your opinion here today?
22      A.   Yes. Well, dynamic risk factors, generally, refer to
23      factors that can change, that are present and future focused,
24      and can be measured in realtime, rather than just historical
25      or static. So in other words, Mr. Hunt --
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 53 of 129
                                                                         53




 1                 THE COURT: You can skip that. I understand the
 2      difference between dynamic and static.
 3                 THE WITNESS: And there are two of them that I
 4      think are particularly powerful in our analysis. The first
 5      is age, current age. He's got both of them going for him
 6      now. And the second is time offense-free in the community.
 7      And if you look at the available research that is focused on
 8      that, if you can demonstrate or have a data set that an
 9      individual is in the community for greater than five years,
10      that seems to be a magic number, that basically wipes out
11      risk.
12                 Now, I'm not saying that there's never offending
13      after five years, but to be able to predict it affirmatively,
14      basically goes away after five years. So here we have
15      seven-plus years, right? A little over seven years. So he's
16      not only past that, he's greatly surpassed that mark, added
17      an additional two-plus years on to it, again, with no
18      reoffending. So that basically, in and of itself, would zero
19      out the possibility of an affirmative risk prediction.
20                 That's why, in my report, I don't even do a static
21      99, an actuarial, because given his age and given the time
22      offense-free in the community, it makes no sense to do it.
23      So yes, that, to me, is the smoking gun in this case, other
24      than his age, his current age.
25                 MR. GOLD: And Your Honor, Dr. Plaud just made
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 54 of 129
                                                                         54




 1      reference to an actuarial instrument called the "static 99"
 2      or the "static 99-R" today, which is often the focus and may
 3      have been, I think, a big focus in the trial in front of
 4      Judge Tauro. But what Dr. Plaud, I believe, has testified is
 5      that it -- they're not indicated to be used with someone of
 6      Mr. Hunt's advanced age.
 7      BY MR. GOLD:
 8      Q.   Is that fair?
 9      A.   Oh, yes. If you combine age and time offense-free in a
10      community and the level of treatment. That's the third fact,
11      if you want to bring that in. These issues would make him
12      completely unrepresentative of the developmental samples in
13      the Static-99R. So you cannot compare him to that group.
14                 And even the developer of Static-99 now are
15      discussing and it's in the most updated coding rules, the
16      coding manual of the static-99 are to basically significantly
17      reduce the risk estimates, if you have any information of the
18      person being offense-free in the community for at least a
19      five-year period of time.
20      Q.   So Dr. Plaud, I've saved the best for last, but you
21      mentioned it. Can you talk to the issue of, in your opinion,
22      the degree -- well, first of all, in your opinion, can you
23      comment on the treatment that Mr. Hunt has received and is
24      receiving and also his level of internalization of those
25      treatment concepts?
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 55 of 129
                                                                         55




 1      A.   Right. Well, you know, Mr. Hunt was one of the first two
 2      graduates of the CTP. That's the commitment and treatment
 3      program, that's what was founded at Butner. When I
 4      originally saw Mr. Hunt, I saw him in a place I can't see him
 5      anymore. There were only two people there when I went,
 6      originally, so we got to go right into the unit itself and do
 7      the evaluation, rather than in the visiting room.
 8                 But you know, the way that treatment is delivered
 9      in the federal system, they have what's called SOMPs, okay?
10      Those are the sex offender management programs and they have
11      residential and non-residential programs. So for example, at
12      here, at Devens, they have a SOMP program.
13                 What Dr. Hernandez did, down in Butner, was create
14      a special program that focused on those who were in Butner,
15      either as a temporary commit, going through the Adam Walsh
16      Act, or post commitment, and he labeled that program the
17      Commitment and Treatment Program, or CTP for short. So
18      Mr. Hunt and Mr. Shields both were there and participated
19      over about a 18 -- about a two-year period, in the program,
20      where they had, basically, the full attention of the
21      treatment staff, because everybody else was moved out at that
22      time.
23                 So he participated. He did well in the program.
24      He graduated the program. He's probably one of only -- still
25      to this day, single the digits that have graduated from the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 56 of 129
                                                                         56




 1      CTP program. In my experience, most of them aren't even
 2      involved in the program down there these days. So he did
 3      that, he graduated from it. He got a lot of attention, since
 4      he was one of two. He certainly, reading the treatment notes
 5      generated at that time in CTP, going back to -- I think he
 6      graduated in July of 2011. If my memory serves, Judge. So
 7      again, we're talking a number of years ago. The treatment
 8      notes, CTP treatment notes were very positive.
 9                 He gets out in the community, under supervised
10      conditions of release, he's with a treatment provider,
11      Dr. John Cusack, who I know, very good treatment provider.
12      The records of his outpatient base, the sex offender
13      treatment continue in the positive domain. So there's
14      nothing --
15                 He's not a treatment drop out. He's not someone
16      who's in and out of treatment. He's not someone who you can
17      describe in any way, shape, or form as not internalizing the
18      principles of treatment. He's aware of what the terms are of
19      the treatment. He knows what relapse planning means. He
20      knows what cycles are, he knows about deviancies and chains.
21      So I consider Mr. Hunt to be an overtreated. I mean, what
22      more treatment is he going to get? That's what --
23                 If he wants to do it, fine. A lot of times
24      individuals, in my experience, continue, if not specifically
25      on sex offender treatment, but just in their ongoing
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 57 of 129
                                                                         57




 1      adjustment, to talk to somebody in a formal, structured way.
 2      Which is fine, I recommend it, if that's what they want. But
 3      in so far as him continuing to benefit from treatment at this
 4      stage, given his institutionally based treatment and he had
 5      some contact with treatment even before the CTP. And in the
 6      last seven years as an outpatient, there's nothing that he's
 7      going to learn, any more than what he's already learned and
 8      internalized. So he is a treatment success of the first
 9      order and any benefit that treatment can be thought of as
10      being a risk reduction factor, what we call a protective
11      factor, would apply in this case.
12      Q.   You had occasion to review some of Mr. Hunt's medical
13      records and talk to him about how he's doing medically.
14      A.   Yes.
15      Q.   Does his physical condition, is it part of your opinion?
16      A.   It is, to the extent that it certainly would be -- it
17      would be consistent with being a major factor relating to
18      what age and recidivism bring to the table. In other words,
19      in some cases, 73 years old, especially in today's world, you
20      know, people can be very spry and active, people of 73. So
21      sometimes I see it argued, at least, that people who are very
22      physically fit and spry at the age of 73 may be an exception,
23      or I hear as an outlier to the age recidivism research. Even
24      though there's really no shred of evidence to support that,
25      but I can see the logic of where it goes.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 58 of 129
                                                                         58




 1                 In this case, he's 73, he's got a lot of issues.
 2      He looks older. If you had to judge his age just by looking
 3      at him, I think you probably think he may be older than 73,
 4      just visually. I'm sorry to say that, Mr. Hunt, but
 5      that's -- and he suffers from a number of conditions that
 6      limit his mobility, limit his ability to function in a way
 7      that I think is very supportive of the aging research in
 8      recidivism.
 9                 And I do summarize, a lot of those points beginning
10      on page 4 of my report, into page 5.
11                 MR. GOLD: I am content. I don't know if the Court
12      has --
13                 THE COURT: Only one question.
14                 So one purpose, you're saying, of sex offender
15      treatment is to learn.
16                 THE WITNESS: Yes.
17                 THE COURT: So that the offender can learn about
18      his or her behavior, what leads to it, what internal triggers
19      he has and the like, so that he can control it.
20                 MR. GOLD: Correct.
21                 THE COURT: And that, you say, based on the
22      evidence you have reviewed, is a function that's completed,
23      in your opinion?
24                 THE WITNESS: Yes.
25                 THE COURT: Is there, in your view, any other
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 59 of 129
                                                                         59




 1      function to the treatment, with respect to sex offenders?
 2                 THE WITNESS: Not related, Judge, directly to
 3      sexual risk. As I said earlier in my testimony, even under
 4      the umbrella of sex offender treatment, sometimes individuals
 5      who really derive nothing more, tend to look at it as an
 6      opportunity for them to do counseling, more general life
 7      skills adaptive, emotional cognitive counseling, as someone
 8      who they feel comfortable with already, given the treatment
 9      liaison they have with that individual. So that's not
10      atypical. But you should label it for what it is. So in
11      other words, if you're saying he should continue to do sex
12      offender treatment, because it will help him to still manage
13      his risk level, that's very different than saying you should
14      do it because it makes him feel better.
15                 THE COURT: Are you saying that, as a general
16      proposition, sex offenders don't need treatment in order to
17      manage their risk levels. The purpose of treatment is sort
18      of a learning purpose?
19                 THE WITNESS: Yes.
20                 THE COURT: And once they've accomplished the
21      learning purpose, the treatment has no more risk control.
22                 THE WITNESS: That's exactly it. There are
23      different names for the treatment modalities. Now, we tend
24      to use this term called "good lives," but that's just a
25      recasting of what's basically an underpinning of what we call
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 60 of 129
                                                                         60




 1      cognitive behavioral treatment. In other words, to learn the
 2      skills, right, and to manage your behavior, your emotions,
 3      your thoughts, to understand what cognitive distortions are
 4      and what they lead to.
 5                 And generally speaking, there's some capstone
 6      document, in the older system, it was always called a relapse
 7      prevention plan, good lives model tends to use other terms.
 8      Although the CTP does have its own relapse plan, good lives
 9      relapse. They have their own unique title for it. But the
10      bottom line is it's a living document.
11                 In other words, you teach a person the skills to
12      ultimately create that document, to make it a realistic
13      document, and to be able to change that document as
14      circumstances permit. So in other words, if the person is in
15      a different economic circumstance, if they're living in a
16      different place, if they have a different set of friends, if
17      their employment situation changes, if they have a medical
18      issue that comes about, they lose somebody important, that
19      would tend to trigger certain things.
20                 They're supposed to learn in treatment and
21      recognize this and to modify it on their own, their relapse
22      plan, and that's what we have here. So to the extent that
23      this is -- and I will just say, honestly, it's not that the
24      perfectly treated person, like cuts their relapse -- excuse
25      me -- their reoffense rates in half, research-wise. It
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 61 of 129
                                                                         61




 1      doesn't. Is it in cases associated with decreases in
 2      recidivism? Yes. But not more than -- it reaches an assent,
 3      in most of the studies, if you look, at about 7 percent risk
 4      reduction, not 70 percent, 7.
 5                 So I recommend treatment, I do treatment, I was
 6      trained as a treating provider. I think, you know, it is a
 7      structured thing, but we have to put the brakes on a little
 8      bit, when you're saying okay --
 9                 THE COURT: So your view is fundamentally that
10      treatment is helpful, but it's really not that big a deal.
11                 THE WITNESS: Correct.
12                 THE COURT: So what accomplishes reductions in
13      recidivism?
14                 THE WITNESS: What accomplishes it, in my judgment,
15      given the research, age, aging, and consequences. Aging and
16      consequences. The reason that sexual recidivism rates of all
17      major criminal categories are the lowest, right, if you look
18      at DOJ statistics. I'm following 120 guys now, many of them
19      for three years, there's almost no recidivism. Under 2
20      percent recidivism in that period of time.
21                 THE COURT: So the two things you think are most
22      significant, with respect to control, are age and
23      consequences?
24                 THE WITNESS: Right.
25                 THE COURT: Not treatment.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 62 of 129
                                                                         62




 1                 THE WITNESS: No, treatment is a way to formalize
 2      some of that and to teach skills. I'm not throwing it out
 3      the window.
 4                 THE COURT: But like the two biggest things.
 5                 THE WITNESS: Yes.
 6                 THE COURT: Are age and consequences?
 7                 THE WITNESS: Yes. Because with aging, not only
 8      does --
 9                 THE COURT: So is consequences, one aspect of
10      consequences is consequences received in the past?
11                 THE WITNESS: Yes.
12                 THE COURT: Is that what you -- is that only what
13      you mean by consequences, or do you mean more than that?
14                 THE WITNESS: No, well, consequences continue,
15      because certainly institutionally, there are a number of
16      consequences over a number of years for individuals who are
17      put in prison. And if you're a sex offender in prison,
18      generally speaking, your consequences, which you have to look
19      out for, and how -- are a magnitude or two greater than what
20      typical --
21                 THE COURT: But in terms of consequences, looking
22      at Mr. Hunt, you would say one consequence, one set of
23      consequences is the criminal punishments that have been
24      imposed on him.
25                 THE WITNESS: Yes.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 63 of 129
                                                                         63




 1                 THE COURT: And the second set of consequences is
 2      the smaller sort of behavioral management consequences that
 3      were imposed while he was incarcerated.
 4                 THE WITNESS: Correct.
 5                 THE COURT: And both in terms of if you do this,
 6      then that happens; if you don't do this, then this happens?
 7                 THE WITNESS: Yes.
 8                 THE COURT: All right. So then another level of
 9      consequences is once released in the community, the oversight
10      of probation.
11                 THE WITNESS: True.
12                 THE COURT: So in this -- Ms. Serafyn, in the
13      status in which Mr. Hunt is in today, his discharge to the
14      community is conditional, correct?
15                 MS. SERAFYN: Yes, Your Honor.
16                 THE COURT: And so if -- I understand you haven't
17      made this motion and probation hasn't made this motion, but
18      if, in somebody in Mr. Hunt's legal status, the probation or
19      the Government thought the discharge should be revoked, you
20      would file a petition with the Court, right?
21                 MS. SERAFYN: That's right.
22                 THE COURT: And then there would presumably be a
23      hearing and a proceeding. And then -- but that would be
24      before the Judge.
25                 MS. SERAFYN: Yes.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 64 of 129
                                                                         64




 1                  THE COURT: And much like a revocation of
 2      supervised release, essentially.
 3                  MS. SERAFYN: That's correct.
 4                  THE COURT: Okay. You agree with that, generally,
 5      Mr. Gold?
 6                  MR. GOLD: Yes.
 7                  THE COURT: So then my question to you, Dr. Plaud,
 8      is what, if any, significance, do you -- you understand --
 9      strike that. You understand now Mr. Hunt is on conditional
10      discharge?
11                  THE WITNESS: Yes.
12                  THE COURT: And supervised by probation.
13                  THE WITNESS: Yes.
14                  THE COURT: And you understand that there are
15      potential consequences to Mr. Hunt for behavior that's well
16      short of committing a new hands-on offense, or committing any
17      crime?
18                  THE WITNESS: Yes.
19                  THE COURT: Both in terms of increased oversight by
20      probation, right?
21                  THE WITNESS: Right.
22                  THE COURT: Additional monitoring tools imposed,
23      home confinement, more frequent visits by probation, more --
24      different kinds of requirements, and ultimately the
25      possibility of return to prison without a jury trial.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 65 of 129
                                                                         65




 1                 THE WITNESS: Correct.
 2                 THE COURT: What, if any significance -- so in that
 3      sense, those are all akin, in a way, to the kinds of
 4      consequences that are, in a different form, available to when
 5      you're in the Bureau of Prisons, even when you have a
 6      determinate sentence that, on a given day, you will be
 7      released no matter what?
 8                 THE WITNESS: Right.
 9                 THE COURT: At least from the criminal sentence.
10      What, if any, significance do you ascribe to the presence of
11      those potential consequences/oversight to Mr. Hunt?
12                 THE WITNESS: Well, Judge, in this case, we have to
13      evaluate it in realtime.
14                 THE COURT: Yes.
15                 THE WITNESS: Based -- and I'll use a metaphor,
16      while I think it may be abrupt, is appropriate in the sense
17      of beating a dead horse here. We can only supervise
18      everybody all the time forever, I guess. The question is,
19      when you reach a point when you are unable, statistically,
20      empirically, clinically to assess a risk level that has any
21      meaning, then, you know --
22                 THE COURT: But that's not the question that I'm
23      asking you exactly. The question that I'm asking you is
24      this: You've told me that there are two significant factors
25      in reducing recidivism. And recidivism is a form of
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 66 of 129
                                                                         66




 1      measuring a difficulty in controlling your behavior. It
 2      doesn't establish that the difficulty -- it's a general
 3      statistical measure, it's not an individual piece of
 4      evidence.
 5                  THE WITNESS: Uh-uh.
 6                  THE COURT: And it's not necessarily evidence of
 7      causation and here we have to have not only a serious
 8      difficulty, but a serious difficulty caused by a specific
 9      reason.
10                  Age is one thing. There isn't any dispute about
11      how old Mr. Hunt is, so I understand. And he's -- and I
12      understand your point is well taken, that there's -- people
13      at -- he's 73? That at 73, there's a range of people, there
14      are people at 73, who are doing iron man triathlons and there
15      are people on 73 who are on death's door, and a range in
16      between. And he's somewhere in between, but he's not, what
17      you're saying, on the spry side, and all of those medical
18      things, conditions that he suffers that you describe, you're
19      saying further reduce his risk of recidivism, right?
20                  THE WITNESS: Yes.
21                  THE COURT: And that's one of the two big things
22      that the research says reduces recidivism, age?
23                  THE WITNESS: Yes.
24                  THE COURT: The second is consequences, so what I'm
25      wondering about is whether the presence of the possibility --
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 67 of 129
                                                                         67




 1      of the oversight, and those consequences, itself, is
 2      contributing to his present success, if you know.
 3                 THE WITNESS: Well, my answer is, is when you get
 4      to the point where you have conditional release, your access
 5      to potential pools of victims goes through the roof. Okay?
 6      So when I'm talking about consequences mostly, I'm talking
 7      about the criminal justice system and the
 8      institutionalization of the individual. That's where, in my
 9      judgement, most of the variance is captured in that term
10      under consequence.
11                 When you're in the community, yes, if you have
12      probation, federal probation or state probation, they are
13      conditions, could involve polygraphs, certainly mandated
14      treatment, you know, GPS monitoring, in many cases. There's
15      a wealth of different -- a range of supervision requirements.
16      And if you violate them, a range of consequences from
17      extending the ranges of supervision, to adding conditions, to
18      returning the person to incarceration. So I'm well aware of
19      that.
20                 But the point is, if you have data that says that
21      even under conditions, in environments where it would be
22      rather easy to have potential victims, and you see no
23      evidence of that, over a prolonged period of time, then
24      you've answered the question. What is the -- what do you
25      supervising at the end of the day. You got years of data,
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 68 of 129
                                                                         68




 1      right, and you can say, well, okay, maybe, but if I did this,
 2      I might get violated, well, maybe. But this is somewhat --
 3      the definition is of a sexually dangerous person, who by
 4      definition has serious difficulty controlling his sexual
 5      behavior. So the mere thought of --
 6                 THE COURT: So your view is, really, that if
 7      someone is complying with their conditions over an extended
 8      period of time, which conditions are more extensive than
 9      merely prohibiting violent, sexual behavior, then their
10      ability to comply with those conditions, even in the face of
11      consequences, notwithstanding the fact that there are
12      consequences there that may contribute to their behavior,
13      then that's addressed the absence of a serious difficulty.
14                 THE WITNESS: Correct. That's exactly right.
15                 THE COURT: I don't have any other questions.
16                 Anything else, Mr. Gold?
17                 MR. GOLD: No, thank you.
18                 THE COURT: Ms. Serafyn.
19                 MS. SERAFYN: Thank you, Your Honor.
20                 Before I start, though, Your Honor, Mr. Hunt's
21      conditions of release are Document 101 on the docket.
22                 THE COURT: 101?
23                 MS. SERAFYN: 101. And the procedure that Your
24      Honor referred to in terms of a violation of a condition of
25      supervised release and a revocation happened in the Shields
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 69 of 129
                                                                         69




 1      case that Mr. Gold mentioned, so we, in this district, have
 2      gone through that once in that case.
 3                 THE COURT: Maria, would you just print out 101.
 4                 MS. SERAFYN: Dr. Plaud, in the --
 5                 THE COURT: And in that sense, it's just a
 6      petition, a hearing, potentially, and a full-blown
 7      proceeding, that was contested and the like. An evidentiary
 8      hearing before the Judge, with the burden on -- I will assume
 9      for the moment the burden on the Government to prove by
10      preponderance of the evidence that there was a violation of
11      the conditions of conditional discharge that had been
12      established by the Court and then a discretionary decision by
13      the Court, under the totality of the circumstances, is what
14      the appropriate remedy for that would be, whether it would be
15      a revocation of conditional discharge, or whether it would be
16      some increase in conditions, or the like.
17                 MS. SERAFYN: That's right, Your Honor.
18                 THE COURT: Okay. Go ahead.
19                 CROSS-EXAMINATION BY COUNSEL FOR PETITIONER
20      BY MS. SERAFYN:
21      Q.   Dr. Plaud, Mr. Hunt told you that he has no current
22      sexual interest in prepubescent boys, right?
23      A.   Correct.
24      Q.   And you believe him, right?
25      A.   Do I believe him? In this case, I would tend to believe
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 70 of 129
                                                                         70




 1      him. Generally speaking -- I always ask in every case and I
 2      put it for what it is. Generally, my practice is, if the
 3      person says something that is against their penal interest, I
 4      pay more attention to it, than if they say I have none. But
 5      in this case, it is my conclusion that that is an accurate
 6      statement.
 7      Q.   Did you do any tests or assessments to verify if that was
 8      true?
 9      A.   I did not.
10      Q.   So you didn't administer a PPG?
11      A.   No, given the medical issues and his age, and my
12      experience over the years of PPGs, I would think it would
13      have been flatlined, at best.
14      Q.   But a PPG is a penile plethysmograph?
15      A.   Very good, yes.
16      Q.   And that is a way to measure one's sexual arousal,
17      correct?
18      A.   It's a direct way to measure a man's relative pattern of
19      sexual arousal based up on exposing that person to audio and
20      visual stimuli while they wear a device around their penis
21      that measures change in the circumference. In other words,
22      the engorgement of the penis. Yes.
23      Q.   But doing that could tell you, for example, if Mr. Hunt
24      was aroused by pictures of prepubescent boys, correct?
25      A.   It could.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 71 of 129
                                                                         71




 1      Q.   And you also didn't do any psychological testing, right?
 2      A.   Correct.
 3      Q.   You didn't administer the Static-99R, correct?
 4      A.   I decided not to as I explained in my report. I think it
 5      would be inappropriate in this case. That's correct.
 6      Q.   But there are psychological tests and actuarial
 7      instruments that help determine whether someone is likely to
 8      reoffend if released?
 9      A.   Well, there's not merely psychological tests, per se.
10      Psychological tests help diagnostically, right?
11      Psychological tests help to look at other issues of
12      personality and mental functioning, but they're not directly
13      to assess sexual risk. But I will agree, actuarial tests,
14      comparatively speaking, they're not really tests. They're
15      tools. And the most widely used is the Static-99R, are
16      designed at least to put a person in a rank order,
17      essentially, of risk, but that presupposes certain things
18      that are different in this case, right, under three mayor
19      areas. Treatment, age, and time offense-free in the
20      community. It just makes it, it would be invalid, the number
21      would be meaningless of a Static-99 in this case at this
22      time.
23      Q.   Is there anything in the instructions or the coding
24      manual of the Static-99R that says that you can't administer
25      this actuarial instrument on someone who is 73 years old?
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 72 of 129
                                                                         72




 1      A.   Well, there certainly would be -- there are cautionary,
 2      like if you look at the time offense-free in the community,
 3      it would be cautionary. I don't have the coding manual in
 4      front of me, but at least half, the risk estimate, number
 5      one, so that tells you something.
 6      Q.   But, to your knowledge, is there an explicit prohibition
 7      against using the Static-99R on someone who is 73 years old.
 8      A.   No, for any test or measurement, look at the personality
 9      tests, right? Someone could be -- not be able to read or
10      write. If you look at a personality test and they say, well,
11      can you not give this person a personality test, do you have
12      to do something different? Read it to them and take their
13      answers, which would be in violation of the protocol in many,
14      the way it was developed. Yes, it doesn't say you can't do
15      it, but the question is why do it, right? What value does it
16      have?
17      Q.   So you could have administered the Static-99R, but you
18      chose not to; is that fair?
19      A.   Right, because it would not give me a finding that would
20      be any reliable. It would not speak to the issue that I'm
21      trying to evaluate.
22      Q.   And the research shows that men in their 70s have
23      reoffended, correct?
24      A.   Yes. Death is the only thing that brings recidivism down
25      to zero, right? But having said that, men over the age of 70
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 73 of 129
                                                                         73




 1      and 60, really, is the touchstone, never mind 70, is such a
 2      low group -- in other words, comparatively speaking, after
 3      the age of 60, less than five percent of offenders reoffend.
 4      After the age of 70, it's about as close statistically to
 5      zero as possible. Does that mean it can't happen? No. But
 6      it's really an outlier at that point.
 7      Q.   And at least some of the research shows that there have
 8      been men in their 80s who have reoffended.
 9      A.   Right. Death is the only thing that brings recidivism
10      truly to zero.
11      Q.   Now, in your report, you said that Mr. Hunt is taking
12      gabapentin for severe nerve pain; is that right?
13      A.   Yes.
14      Q.   And Mr. Hunt said that, since taking this medication, his
15      sexual functioning has decreased, correct?
16      A.   Yes.
17      Q.   And you believe him?
18      A.   I don't know, I didn't do a PPG on him. So I'm just
19      reporting what he's reporting. I'm not making conclusions or
20      risk evaluations based on that self-report.
21      Q.   And you're not -- you don't know what's going to happen
22      if Mr. Hunt stops taking this medication that he says reduces
23      his sexual functioning; is that right?
24                  THE COURT: Is that a known effect of gabapentin?
25                  THE WITNESS: Yes.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 74 of 129
                                                                         74




 1      BY MS. SERAFYN:
 2      Q.   So it's possible that Mr. Hunt's sexual functioning could
 3      actually increase if he were to stop taking this medication?
 4      A.   Well, it's certainly possible, but again, we're dealing
 5      with a person who has a number of issues medically and who is
 6      in his -- he's now approaching his mid 70s, so even if that
 7      were the case, the question is how far can it possibly go at
 8      this point.
 9      Q.   I understand. I'm just asking if it's possible.
10      A.   Yeah.
11      Q.   Okay. Now, you testified that Mr. Hunt has participated
12      in sex offender treatment, right?
13      A.   Yes.
14      Q.   And you also testified that he, in your view, has been
15      successful in that treatment with Dr. Cusack, correct?
16      A.   Yes.
17      Q.   And Mr. Hunt recognize that his treatment with Dr. Cusack
18      has been beneficial to him, correct?
19      A.   I think the therapeutic alliance has been a very strong
20      one between them, yes. I'm glad to see it, because it isn't
21      in a lot of cases, cases that we've had.
22      Q.   For sure. And Mr. Hunt has enjoyed this therapeutic
23      alliance with Dr. Cusack so much that he has said that he
24      will continue to meet with Dr. Cusack, even if he's not
25      required to. Is that's right?
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 75 of 129
                                                                         75




 1      A.   Right, which I think is terrific, but just keep --
 2                  THE COURT: You answered the question. Next
 3      question.
 4      BY MS. SERAFYN:
 5      Q.   And you believe that Mr. Hunt will continue with
 6      treatment with Dr. Cusack, even if he's not required to?
 7      A.   I do. Correct.
 8      Q.   But again, you can't be sure, right?
 9      A.   I can't be sure and even if he quit the minute after he
10      was released, I don't think it would make a bit of difference
11      risk-wise.
12      Q.   Now, Mr. Hunt has been supervised by US probation since
13      he was released in 2012; correct?
14      A.   That's correct.
15      Q.   And probation is the one who connected Mr. Hunt with
16      Dr. Cusack?
17      A.   Good job. Yeah, they did.
18      Q.   And as you testified, that's worked out well for
19      Mr. Hunt, right?
20      A.   Correct.
21      Q.   Over the past seven years?
22      A.   Correct.
23      Q.   Now, as part of his supervised release conditions,
24      Mr. Hunt has periodic polygraphs, right?
25      A.   Correct.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 76 of 129
                                                                         76




 1      Q.   And he's had one in 2013?
 2      A.   I don't remember exactly the date, but I'll take that to
 3      be true, yes.
 4      Q.   Okay. And I don't know if you remember one that he had
 5      in 2015. In that one, I'll represent to you that the post
 6      test report showed that Mr. Hunt had a problem with the test
 7      that seemed to center around being alone with children. Do
 8      you remember that? It's on page nine of your report.
 9      A.   Thank you. I do remember it. Yes.
10      Q.   And his conditions of supervised release weren't revoked
11      at that point, right?
12      A.   Correct.
13      Q.   Okay. Now, probation gets this information from the
14      polygraph, right?
15      A.   Yes.
16      Q.   And Dr. Cusack gets this information from the polygraph,
17      as well, correct?
18      A.   Yes.
19      Q.   And based on this information, they're then able to work
20      with Mr. Hunt. Isn't that right?
21      A.   Sure.
22      Q.   So if he expresses something in the polygraph that
23      raises, you know, a red flag or a yellow flag, that can be
24      discussed in his treatment, correct?
25      A.   It can.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 77 of 129
                                                                         77




 1      Q.   Now, in 2016, he had another polygraph that showed that
 2      he had been looking at sex toys online. Do you remember
 3      that?
 4      A.   Yeah, I think I talk about that on page nine in my
 5      report, yes.
 6      Q.   And you said that he had an explanation for this, which
 7      is that he was using a -- had a catheter at the time,
 8      correct?
 9      A.   Yes, we did discuss that during the clinical interview.
10      He told me that he was searching for lubricant for medical
11      reasons for the catheter and he noted to me, I think he put
12      in quotes that he was naive when he was directed to the
13      search page, not knowing such devices existed.
14      Q.   And again, his conditional or supervised release wasn't
15      revoked at this time, right?
16      A.   Correct.
17      Q.   But probation got this information, right?
18      A.   Right.
19      Q.   And Dr. Cusack got this information, correct?
20      A.   Yeah.
21      Q.   And they were all able to sort of talk to Mr. Hunt about
22      it and work through that through his treatment, right?
23      A.   Yes and no. I mean, yes, you're right about coming to
24      the attention, but if it became a major clinical issue of
25      risk relevancy, then that would have been a -- I would have
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 78 of 129
                                                                         78




 1      treated it differently in my analysis. I am of no awareness
 2      that any of that led to any issue of any concern about his
 3      risk at that time.
 4      Q.   And a polygraph in 2017 showed that Mr. Hunt reported
 5      physical contact with his grandchildren, through handshakes
 6      and hugs, right?
 7      A.   Yes.
 8      Q.   Okay. And again, this information was relayed to
 9      probation and Dr. Cusack, correct?
10      A.   Yes.
11      Q.   Okay. And his conditions weren't revoked at that time,
12      either, right?
13      A.   Correct.
14      Q.   Now, probation has been a support to Mr. Hunt over these
15      past seven years, right?
16      A.   Yeah, I mean, I have nothing to say about good things to
17      say about probation in this case. I think treatment and
18      outpatient treatment of probation, I think they've done an
19      outstanding job with him. Yes, I agree.
20                  MS. SERAFYN: Can I just have a moment, Your Honor?
21                  THE COURT: Yes.
22                  (Counsel confers.)
23                  MS. SERAFYN: No further questions, Your Honor.
24                  THE COURT: Any redirect?
25                  MR. GOLD: No, Judge.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 79 of 129
                                                                         79




 1                 THE COURT: Thank you very much, Dr. Plaud, you're
 2      excused.
 3                 THE WITNESS: Thank you, Your Honor.
 4                 THE COURT: Next?
 5                 MR. GOLD: Your Honor, I call Mr. Hunt.
 6                 THE COURT: All right. Is he confined? What is
 7      his status in the wheelchair?
 8                 MR. GOLD: He has great difficulty moving. He can
 9      kind of go like this (demonstrating).
10                 THE COURT: Why don't you just have him go over
11      next to the witness box.
12                 MR. GOLD: What was the Court's direction?
13                 THE COURT: That he can move his wheelchair over
14      sort of between the witness box and the table, in that open
15      area, sort of in the well. Right around. Yes, then, maybe
16      have him come forward --
17                 A little bit more, Mr. Hunt, right about there, but
18      turn.
19                 Yes. I don't think -- nobody needs.
20                 MR. HUNT: What about my talking?
21                 THE COURT: Ms. Serafyn, are you able to see
22      Mr. Hunt from there?
23                 MS. SERAFYN: Yes, Your Honor, thank you.
24                 THE COURT: Fine. Okay. That's perfect.
25                 (The witness was duly sworn.)
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 80 of 129
                                                                         80




 1                 THE COURT: Go ahead.
 2                 MR. GOLD: Your Honor, I'm just going to jump right
 3      in.
 4                                     WAYNE HUNT
 5                having been duly sworn, testified as follows:
 6                 DIRECT EXAMINATION BY COUNSEL FOR RESPONDENT
 7      BY MR. GOLD:
 8      Q.    Mr. Hunt, do you recall when you were involved with the
 9      commitment and treatment program in Butner, North Carolina?
10      A.    Yes, I do.
11      Q.    And before I go any further, is it difficult for you to
12      talk?
13      A.    Yes, part of my throat is paralyzed with the partial -- I
14      could talk in short sentences.
15                 THE COURT: Move the microphone, so he doesn't have
16      to lean forward.
17                 MR. HUNT: I can answer in short sentences. My
18      diaphragm is paralyzed and my chest muscles took over. So
19      the air is a little rough, but I can talk.
20                 THE COURT: I can understand you fine.
21      BY MR. GOLD:
22      Q.    Can you just describe for the Court what -- what that
23      program consisted of?
24      A.    Yes. It was solitary to start with. There was probably
25      50 people in the dorm area, but most of them were not
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 81 of 129
                                                                         81




 1      program. They were just against it. Jeffrey Shields and I,
 2      we didn't want to spend the rest of our life in prison, so we
 3      knew we had to change. So we took the program, which was --
 4      a lot of people didn't like that and they didn't like us,
 5      because they didn't want anybody to take the program.
 6                 But we had about four psychologists and three or
 7      four staff that would work with us every day, for eight
 8      hours, and we had things to do on the weekend to bring in on
 9      Monday morning. It was very intensive and one thing
10      Dr. Hernandez said to me one time was -- it was very
11      profound, I thought. You've done this for your way 60 years,
12      you've lived your life, the way I did, offending, and she
13      said now it's time to try my way.
14                 And that was pretty profound, because living your
15      life in criminality and then the transfer over to a
16      productive -- becoming a productive citizen in the community
17      was not easy. Our whole thought process had to change. When
18      you do something for so long, it's not easy to stop, and then
19      take another type of behavior. But if I -- I didn't want to
20      spend the rest of my life in prison, I had to change. There
21      was no ifs, ands, or buts about that. I wanted to see my
22      daughter, I wanted to see my grand kids, I wanted to live a
23      good life, and I think I've lived up to their program.
24                 I have done everything that I could, and not just
25      for them, but for the victims I had. I regret every one of
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 82 of 129
                                                                         82




 1      them. Everything that I did before 1985 is I guess you would
 2      call it static. I can't change that. I regret it, but
 3      there's nothing right at this point I could do about it,
 4      except try to show that I can live a better life. I can make
 5      better choices.
 6                 I wish I had this program way earlier. You know,
 7      it would save victims. I don't want any more victims. I do
 8      not want to reoffend and I have no intentions of it. It's
 9      a -- it's a life change for me that I had to make, if I want
10      to stay free and not just that, but victimless. I'm going to
11      have to do it their way, basically, and I did. I don't know
12      what I can add to that.
13      Q.   No, thank you, Mr. Hunt. Can I just ask you, were there
14      classes that you took?
15      A.   Yes. We had a regimen. Every day we were with, four
16      hours in the morning, with psychologists. And then the
17      afternoon, sometimes we're with staff, because they had what
18      they call the good life model, they just didn't focus in on
19      sex, but our whole life, what brought us to this. I
20      isolated. That was one of my triggers, isolation. So now,
21      I'm at the veterans center, I have plenty of people to talk
22      to, and plus Dr. Cusack.
23                 Now, my own insurance is paying for Dr. Cusack. I
24      made that choice, I'm going to stay with him and I do like
25      the groups, because my input, I think, helps other people in
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 83 of 129
                                                                         83




 1      the same position that I'm in. You know, the first thing
 2      that you got to do is know that there's no cure. You've got
 3      to manage. You've got to be aware of every morning waking up
 4      and basically saying to yourself I'm going to live a good
 5      life, no more victims. And you don't put yourself in
 6      situations that are high risk. Now, I don't do this for
 7      probation, I do this for myself.
 8      Q.   Mr. Hunt, you're doing a wonderful job. Let me just
 9      bring you back to the Butner treatment program for one
10      moment.
11                 Would you agree that it culminated, your work in
12      the program, culminated or ended with a relapsed prevention
13      plan?
14      A.   Yes, we took about eight months of the second year to
15      formulate this. I found it very hard to write so much,
16      because I didn't realize what it entailed, until I got
17      writing it. And then you look at it and you start changing
18      things. Even today, like probation doesn't give me a curfew,
19      I had one. They've basically taken that away. It didn't
20      bother me a bit even beyond a curfew, because I'm in bed
21      early anyway. But like of the 4th of July, I do like to go
22      to the Esplanade, watch the fireworks, and listen to the
23      music. I love the Boston Pops, but that's about the only
24      place I go and I usually take somebody with me, somebody that
25      knows my past. I don't have to, but I do.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 84 of 129
                                                                         84




 1                 When I'm with my daughter, probation even --
 2      Mr. Foster has talked to my daughter. My grand kids are well
 3      aware of my past. I do hug them, I do shake the hand of the
 4      one over 22, but I still act natural around them, I don't --
 5      and my daughter is always there. I'm never alone with
 6      anybody, I don't want to be. And this is part of the
 7      conditioning of that program, part of my relapse plan and I
 8      have to live up to that.
 9      Q.   Mr. Hunt, is it something that you carry around in your
10      back pocket, the relapse prevention plan, or is it something
11      that you have internalized to some extent?
12      A.   Oh, it has to be internalized. You can't just talk,
13      because talk is cheap. You have to show that you have
14      internalized this. I think I have, because at seven years,
15      well, my offending is 40 years old. I haven't had a criminal
16      case in 40 years.
17                 THE COURT: 35.
18                 MR. HUNT: Pardon me?
19                 THE COURT: 35. 1985.
20                 MR. HUNT: Okay. 35 years, actually.
21                 THE COURT: 34.
22                 MR. HUNT: 34. And I've been out in the community
23      over seven years now. I've had no problems. I don't -- and
24      it's not because I'm watched all the time. I mean, I can go
25      out, around, unchaperoned, and there's never been a problem.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 85 of 129
                                                                         85




 1      BY MR. GOLD:
 2      Q.   Mr. Hunt, can you describe for the Court what your
 3      support network has been like and is today?
 4      A.   Sure. I talk to my daughter at least once a week. I
 5      talk to Dr. Cusack. I did talk to him every week, now it's
 6      every -- once a month for mental health and then I go to the
 7      group. And I'm pretty vocal in groups, because I think it
 8      helps other people, knowing my situation. I don't judge
 9      anybody in these groups, but if I hear something, I speak up
10      about it.
11                  THE COURT: How often do you go to group?
12                  MR. HUNT: I go once a month.
13                  THE COURT: So Cusack once a month, group once a
14      month.
15                  MR. HUNT: Yes.
16                  THE COURT: Those are separate. Those are separate
17      things.
18                  MR. HUNT: Yes, they are.
19      BY MR. GOLD:
20      Q.   And group is facilitated by Dr. Cusack?
21      A.   Yes, it is.
22      Q.   Any other aspects of your support network as it has been
23      or as it is today, that you care to mention?
24      A.   Well, probation is good. I've never had a problem with
25      probation. Mr. Foster has been great with me. I had
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 86 of 129
                                                                         86




 1      Mr. Smith at first, when I first come out. And you know,
 2      when I first got out, probation didn't want me in
 3      Massachusetts, I don't know if that was ever brought up.
 4      They wanted me to go back to New York, but I couldn't get
 5      around in New York and there was no support group there. But
 6      they finally realized that I should come here to Boston,
 7      where I could get around, have the services I needed. And
 8      Mr. Smith was great. I had Mr. Laudate, and then I had --
 9      oh, I can't think of her name now -- I had these two women
10      that I can't remember their names. But they were good to me.
11                 And Mr. Foster has always been -- he's straight up
12      with me. I'm straight up for him, no secrets. That was one
13      of my things, too, in relapse, be transparent. And I have to
14      be transparent if I'm -- if I'm going to stay free.
15      Q.   Mr. Hunt, you live at the home for veterans?
16      A.   Yes. New England Center and Home for Veterans. They
17      have SROs and they have apartments. Now, I can't get an
18      apartment with my level yet and of course, probation, I have
19      got to be free of everything to have an apartment, because
20      that's through HUD. And that would be nice, because then I'd
21      have my own bathroom. I'm on an SRO. There's 15 men in a
22      floor, we have a communal area, we have a clean area, and I
23      have a lot of interaction, but more downstairs in the open
24      spaces where everybody congregates.
25                 THE COURT: The apartment would be in the same
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 87 of 129
                                                                         87




 1      building?
 2                  MR. HUNT: Yes, they're in the same building, yes.
 3      BY MR. GOLD:
 4      Q.   And were you a part of a veteran's group, support group?
 5      A.   I guess you could say that. There's plenty of support
 6      there. We have coffee hours, we have all the people's stuff
 7      that goes on, bingo, they take us places. So I -- I look at
 8      them as a part of my network, yes.
 9      Q.   Now, can you describe for the Court, in your own terms,
10      your medical condition today?
11      A.   Okay. I have what they call Parsonage Turner Syndrome.
12                  MR. GOLD: That's a name, Parsonage Turner
13      Syndrome.
14                  MR. HUNT: What that is is all the nerves in my
15      body -- usually it goes away, but mine didn't. I was
16      completely paralyzed at one time. I got about 40 percent
17      back. I can't bend my fingers and make a fist, that's about
18      all I can do. My arms, I can move this up a little up
19      higher, this one I can't move as high. Part of my throat is
20      paralyzed. My diaphragm is paralyzed. I can walk maybe ten
21      feet, at the most. I've fallen a couple of times, but
22      luckily I haven't hurt anything. I got -- I still got
23      partially collapsed lung, there's water in it. I had an
24      infection around the heart, myocardial ste- -- something like
25      that. I'm just falling apart. I guess that's all I can say.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 88 of 129
                                                                         88




 1      Q.   Now, do you go to medical appointments from the New
 2      England Home for Veterans?
 3      A.   I have services at both the VA. As a matter of fact,
 4      I've got to pick up hearing aids next Thursday. That's why I
 5      can't hear that well. I use MGH. I got a thoracic surgeon.
 6      I have a podiatrist, I have a lungologist, what he does is
 7      stick a thing up in my nose and look at the paralysis. I
 8      have Dr. Colon, which is she? A rheumatoid -- I have
 9      osteoarthritis, she's a rheumatologist. I don't think I can
10      name all the doctors that I have, but I make all my
11      appointments, and I try to keep my health up. I eat right.
12      I do a little cooking. You wouldn't want to eat it, but I
13      try. That's about my life.
14                 THE COURT: How do you support yourself?
15                 MR. HUNT: I get SS retirement, Social Security
16      retirement, which isn't much, I live on about -- from them
17      800 and then I get 800 from SSP, which is a state supplement
18      program. I also have a voucher that pays part of my rent
19      from HomeStart.
20                 THE COURT: What's that? What's HomeStart?
21                 MR. HUNT: It's a place that helps pay your rent.
22                 THE COURT: I see.
23                 MR. HUNT: It's like a HUD program.
24                 THE COURT: I see.
25                 MR. HUNT: But I can't get HUD at this venture,
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 89 of 129
                                                                         89




 1      because I'm both on probation and my level hasn't changed
 2      yet, which I'm trying to address after this, which you can't
 3      have them two factors and get a voucher from HUD, you know.
 4      So I had to go through HomeStart, and the center was really
 5      good at helping me get that. I pay $266 out of my stipend to
 6      HomeStart.
 7      BY MR. GOLD:
 8      Q.   Mr. Hunt, I'm going to switch topics here, back to some
 9      of the core areas of interest in the case. Are you
10      interested in sex today?
11      A.   No. I went to a group. They call it a meet-up group at
12      Club Cafe and this was -- this was once a month on a Sunday,
13      we went there for brunch, and it was over 50 people. Now, I
14      didn't go there looking for sex. I went there looking just
15      for friendship and talk. Sex just don't appeal to me
16      anymore. They talked about gabapentin and I'll address that
17      with you.
18                  If I didn't take gabapentin, I would be in pain,
19      like you wouldn't believe. I take 300 -- 600 milligrams,
20      three times a day, which is almost the most you can take, I
21      got one more dose I can go to. Now, they've offered me
22      narcotics. I don't want that. I want to be clear thinking.
23      So I take the gabapentin and I'm always in some kind of pain,
24      but the gabapentin reduces it so much, without a lot of the
25      side effects of the other drugs. That's why I always stick
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 90 of 129
                                                                         90




 1      with gabapentin and I can't go off of it.
 2      Q.   Mr. Hunt, do you have intense sexual fantasies?
 3      A.   No. No.
 4      Q.   Of any kind?
 5      A.   You know, I'll say not really fantasies, I've had them,
 6      yes, but they just go in and I don't have to acknowledge
 7      them. In other words, you can have fantasies, but it's the
 8      acting on it that's important. I just wouldn't act on it.
 9      Q.   But Mr. Hunt, I think you've advanced a couple of
10      questions in my mind about treatment, I want to go back to
11      that, but just as a physical matter, do you have intense
12      sexual fantasies on a daily or any basis as part of your
13      present, day-to-day --
14      A.   No, I don't, no.
15      Q.   -- existence?
16      A.   I haven't had them in years.
17      Q.   Now, you mentioned, if you were to have a fantasy, or if
18      you did, being able to not act on it.
19      A.   Right. That's a coping response. You can have thoughts,
20      but you don't have to act on them. This is some of the stuff
21      in the program that I -- I never realized that I had
22      thoughts, even, because you don't pay attention to them on a
23      daily basis, usually. Who actually thinks what they're
24      thinking all the time. But through the program, I realized
25      that I did have these thoughts. And there's a three-second
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 91 of 129
                                                                         91




 1      rule that I use all the time and with anybody under the age
 2      of 18.
 3                  And by looking at them for more than three seconds,
 4      that would me objectifying somebody. And I have to be aware
 5      of that. Dr. Cusack and I talk about that all the time.
 6      It's called the three-second rule. And he's right, you
 7      shouldn't be looking at people, especially if you have the
 8      label pedophile. Just the perception of looking at somebody
 9      is not a good thing to have. So you have to have coping
10      responses to deal with this and I do.
11      Q.   Now, was empathy one of the topics that you worked on in
12      the commitment and treatment program?
13      A.   Yes, it was. And when I was offending, I didn't have
14      empathy for my victims. I thought it was okay to pay for
15      sex, because that's what I did. But later on, even in New
16      York State prison, I took a program that was relapse
17      prevention and that wasn't a good program, but I did get a
18      lot out of it. Empathy is a big thing. And when you don't
19      have it, that's when you can reoffend. That can be a trigger
20      for reoffending. You have to have empathy for people.
21                  It's hard to explain, but you have to internalize
22      it and see the empathy. But it's a thought process,
23      actually, that you internalize all of this and empathy is a
24      big thing. If you don't have empathy, it's very easy to
25      reoffend.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 92 of 129
                                                                         92




 1                 As I stated earlier, with pedophilia, there's
 2      actually no cure. I don't care what anybody says, there's no
 3      cure, but there is management. And you better be good at it
 4      if you want to live a good life. And I think I've tried to
 5      prove that every day, that I deserve that chance of getting
 6      out of Butner. It's not easy for a Federal Bureau of Prisons
 7      warden to sign off on you getting out of prison. It's -- he
 8      has to be almost sure that you're not going to reoffend.
 9                 MS. SERAFYN: Your Honor, I think this is beyond
10      the question at this point. The answer to the question that
11      was posed.
12                 MR. HUNT: Did I say something wrong?
13                 MR. GOLD: No, no.
14                 THE COURT: That's fine.
15      BY MR. GOLD:
16      Q.   Mr. Hunt, why do you intend to keep seeing Dr. Cusack?
17      A.   He's like an anchor, if you want to call it that. It's
18      somebody to go and talk to, without being judged, so to
19      speak. He just helps me ground myself. If I have any
20      problems, I can talk it out. It's much easier that way. You
21      know, it reduces my risk of reoffense. That's probably the
22      best way to put it. And see, my insurance pays for it, so
23      there's no reason that I wouldn't do it.
24      Q.   And Mr. Hunt, could you please explain or describe for
25      the Court your relationship with your daughter today and
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 93 of 129
                                                                         93




 1      recent outings that you've had?
 2      A.   Sure. I have a great relationship with my daughter and
 3      my grandchildren and now I have four great grandchildren, so
 4      I keep telling them, you're showing my age. But I bring them
 5      up -- I brought them up last year and we went whale watching,
 6      which they loved. And the year before that, I took them to
 7      New York City, and we went to the 9-11 Museum.
 8                  Now, probation gave me permission to leave the
 9      state. I did it all by their rules and I think I had Brett
10      Weinberg at that point. He talked to my daughter and I know
11      Chris talked to her. So there was no problem. They are very
12      aware of my situation. And I -- you know, just knowing that
13      I shouldn't be around children without supervision.
14      Q.   And is your daughter aware of the nature of your past
15      offenses?
16      A.   Oh, yes, definitely.
17      Q.   Mr. Hunt, is it difficult for you to refrain from
18      offending today?
19      A.   Say that again.
20      Q.   Is it difficult for you to refrain from sexual offending?
21      A.   No. I have no desire to have sexual contact with anybody
22      under the age of 18, probably under the age of 50.
23      Q.   Mr. Hunt, when you were offending, did you arrange your
24      environment to make offending possible?
25      A.   Yes, I did. I bought a carnival and moving all over the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 94 of 129
                                                                         94




 1      place with the carnival gave me access to children. I had --
 2      I made the environment, I groomed people, and I paid for sex.
 3      There's no ifs ands or buts, what I did. I did it. I regret
 4      it, but I actually made the environment for offending. I'm
 5      not going to blame it on when I was a kid, I was molested.
 6      I'm not going to do that. I take responsibility for doing
 7      what I did and I do have the regrets. But I did make the
 8      whole environment.
 9      Q.   Is the environment that you live in today conducive to
10      offending?
11      A.   Oh, no, no, no. First of all, there's no children in the
12      building, you know. Very rarely we see children in that
13      building. But again, that don't mean that I couldn't have
14      access to them, because it's right next to Government Center,
15      where a lot goes on. But if I get myself in a situation, I
16      leave and I've never had a problem with that. I don't want
17      to reoffend. You know, it's my -- it's my wish, or my duty
18      to not reoffend.
19                 You know, I've got to start living as a private
20      citizen and I try to give the center the best name. They
21      gave me a chance, they gave me housing. I mean, you can't
22      let these people down there, you know, to bring a stigma
23      on -- the veteran's housing there, I couldn't do it. I got
24      too much respect for the people who were helping me.
25      Q.   Mr. Hunt, just a couple more questions. So you say you
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 95 of 129
                                                                         95




 1      don't want to offend. Is your freedom a component of your
 2      desire not to offend?
 3      A.   Oh, of course. I spent 27 years in prison. I know what
 4      freedom is. Most people haven't been locked up, don't know
 5      what freedom is. After 27 years, it was like a new world
 6      coming out. You know, I didn't even know what a cell phone
 7      was. So it's -- it's amazing being free and keeping myself
 8      free. You know, it took -- it takes management, for me. And
 9      I think I've shown that I can do it. I don't -- there's
10      nothing else I can do except stay -- stay in the moment and
11      do what I've been doing. I don't know how to put it any
12      simpler.
13      Q.   No, that is very good, Mr. Hunt.
14                 And you mentioned, or we discussed empathy before.
15      Is that a factor in your desire not to offend?
16      A.   It's a big factor. I mean, without empathy, it could
17      lead to reoffending. Anybody without empathy could do
18      anything they want and justify it. So you've got to have
19      empathy. If you don't, you've got a problem.
20      Q.   And Mr. Hunt, the last question. But you've heard
21      discussion in the Court about the role that being on
22      conditional release is playing in this reasoning that you're
23      talking about, about not wanting to offend. Can you respond
24      or talk about the role that being supervised by US probation
25      has in your current life, in your view?
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 96 of 129
                                                                         96




 1      A.   Right now, not a whole lot. I do this because I want to,
 2      not because probation is looking over my head. They give me
 3      a lot of rein. You know, they used to say they give you
 4      enough rope to hang yourself, well, they do. They give you
 5      enough rope and I proved to them that I can be reliable.
 6                  Could I have been? Of course I could. If I was so
 7      desired, but I don't, because it's not because somebody is
 8      looking over my shoulder, it's because of consequences.
 9      That's a big factor today. With everything you do, there's a
10      consequence, good or bad. So I want the good consequences,
11      not the bad ones. You know, if I hadn't learned something in
12      27 years in prison, I don't deserve to be here.
13                  MR. GOLD: No further questions.
14                  THE COURT: Ms. Serafyn?
15                  MS. SERAFYN: Thank you, Your Honor.
16                  CROSS-EXAMINATION BY COUNSEL FOR PETITIONER
17      BY MS. SERAFYN:
18      Q.   Hi, Mr. Hunt.
19                  THE COURT: Maybe you should move over to the end
20      so he can see you. It looks like it's hard for him to turn.
21      BY MS. SERAFYN:
22      Q.   Hi, Mr. Hunt, is this okay?
23      A.   Yes.
24      Q.   Mr. Hunt, it sounds like you've had a pretty good
25      relationship with probation over the past seven years. Is
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 97 of 129
                                                                         97




 1      that fair?
 2      A.    I really have, yes.
 3      Q.    And that started with Mr. Smith, right?
 4      A.    Yes, it had.
 5      Q.    Okay. He's in the courtroom now, by the way. He's in
 6      the back. And now you have Mr. Foster that you're working
 7      with, right?
 8      A.    That's correct.
 9      Q.    And probation set you up with housing, when you first got
10      out, right?
11      A.    They said -- they took me to the shelter, but housing, I
12      had to do on my own in the shelter.
13      Q.    Okay.
14      A.    They were supportive, but I had to go like to HomeStart,
15      apply for a voucher and all that. It took about three years
16      to get permanent housing.
17      Q.    And the single room occupancy place that you live in now
18      is above the shelter that you first started in; is that
19      right?
20      A.    No, it's not above it. The part of the building has the
21      shelter. I live in the 10-story building that's attached to
22      it.
23      Q.    Okay. And probation also set you up with Dr. Cusack,
24      right?
25      A.    Yes, that's correct.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 98 of 129
                                                                         98




 1      Q.    And that's worked out well for you over these past seven
 2      years?
 3      A.    Yes, it has.
 4      Q.    And Mr. Foster, he doesn't bother you too much, does he?
 5      A.    Oh, no. Because I always dealt with him, or any
 6      probation officer open, no secrets. If I want to do
 7      something, I ask. And I don't think there's been a time
 8      where they've said no.
 9      Q.    And you meet with Mr. Foster about once every month or
10      so?
11      A.    I'd say that.
12      Q.    So your involvement with probation isn't too onerous with
13      you for your life right now, right?
14      A.    No, it's not.
15                 MS. SERAFYN: Thank you, no further questions, Your
16      Honor.
17                 THE COURT: Any redirect?
18                 MR. GOLD: No, Your Honor.
19                 THE COURT: All right. Thank you very much,
20      Mr. Hunt. You can return to the counsel table.
21                 MR. HUNT: Thank you.
22                 THE COURT: Oh, I have one other question,
23      actually. Sorry. Hold on a minute, Mr. Hunt.
24                 How do you sail? Sorry, I have one more question.
25      How do you sail?
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 99 of 129
                                                                         99




 1                 MR. HUNT: Oh, they bring me over into the boat on
 2      a sling and I usually bring somebody with me to handle the
 3      sails. I can do the tiller, but I can't do the sails.
 4      They're too heavy.
 5                 THE COURT: And where do you sail?
 6                 MR. HUNT: Out of Piers Park.
 7                 THE COURT: In East Boston?
 8                 MR. HUNT: East Boston, yes.
 9                 THE COURT: I see. Is that part of a program
10      through the veterans.
11                 MR. HUNT: They have a program for veterans. I got
12      my certification, so I can take people out.
13                 THE COURT: I see. Okay.
14                 Does that occasion questions for either of you? If
15      you want to ask further questions in light of that, you can.
16                REDIRECT EXAMINATION BY COUNSEL FOR RESPONDENT
17      BY MR. GOLD:
18      Q.   Mr. Hunt, did you get out this season to sail?
19      A.   No, my arm was bothering me, I got to get a shot of
20      Cortisone in it.
21      Q.   But you look forward to next season?
22      A.   Oh, yes. Yes.
23                 MS. SERAFYN: Can I just ask a couple questions,
24      based on the sailing?
25                 THE COURT: Sure. Of course.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 100 of 129
                                                                          100




 1                 RECROSS-EXAMINATION BY COUNSEL FOR PETITIONER
 2      BY MS. SERAFYN:
 3      Q.    Mr. Hunt, at one point, you wanted to go sailing, but you
 4      were concerned about a summer camp with kids in the area; is
 5      that right?
 6      A.    That's correct. Sometimes they have sailing for youth
 7      there. So I always make sure that I'm not there at the time
 8      they are. And if it means me not going sailing, that's the
 9      way it's got to be.
10      Q.    And is this something that you talk about or have talked
11      about with Mr. Foster?
12      A.    Yeah, I think I mentioned that to him. Again, there's no
13      secrets. If I have a concern, I talk to him. That's what
14      he's there for.
15      Q.    And you talk to Dr. Cusack about this, too?
16      A.    Of course.
17      Q.    So everyone in that part of your treatment plan can get
18      on the same page about what your triggers might be?
19      A.    Of course.
20                  MS. SERAFYN: No further questions.
21                  MR. GOLD: No more.
22                  THE COURT: Thank you, Mr. Hunt, now you can return
23      to counsel table.
24                  MR. HUNT: Thank you, Your Honor.
25                  THE COURT: Mr. Gold, any other witnesses?
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 101 of 129
                                                                          101




 1                  MR. GOLD: No, Your Honor. We rest.
 2                  MR. HUNT: My jacket fell down, and I also rolled
 3      over it. Thank you.
 4                  THE COURT: Okay. I'm sorry, you say you rest,
 5      Mr. Gold?
 6                  MR. GOLD: Yes.
 7                  THE COURT: All right. Ms. Serafyn, any witnesses?
 8                  MS. SERAFYN: No, Your Honor.
 9                  THE COURT: Okay.
10                  So I think, in fairness, I'd like to read
11      Dr. Plaud's report that I got this morning, which I've
12      skimmed, but I haven't really read, and I'd like to read
13      Mr. Foster's memo. I don't recall whether I've seen it
14      before or not. So if I did, I think I need to reread it, in
15      any event. I take it you both -- do you both want to say
16      something?
17                  MR. GOLD: You know, I'm a lawyer. I could. It
18      really depends -- I had a few things to say, but it depends
19      on your feelings, Your Honor.
20                  THE COURT: So I think what I would like to do is
21      maybe take a break and read these two documents and then come
22      back and then if I have questions for either of you, I can
23      ask them and you don't have to say anything, but if you wish
24      to say something, then I certainly would permit you to do
25      that, now that you've heard the evidence. Does that sound
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 102 of 129
                                                                          102




 1      reasonable?
 2                  MR. GOLD: Great.
 3                  MS. SERAFYN: That does. Thank you, Your Honor.
 4                  THE COURT: I think the -- maybe it would -- hold
 5      on one second. I just want to look at my calendar.
 6                  Is there any reason we couldn't come -- I'm just
 7      thinking I might want to collect my thoughts a little bit,
 8      too. Maybe we come back at 2 o'clock. Does that work?
 9                  MR. GOLD: That's fine for me.
10                  MS. SERAFYN: That's fine, Your Honor.
11                  THE COURT: All right. Fine. And then Mr. Foster,
12      can you come back then, just in case, notwithstanding, that
13      nobody called you as a witness? I'm not saying that I would
14      want to, but I think that --
15                  MR. FOSTER: Absolutely, Your Honor.
16                  THE COURT: But if something came to my mind from
17      thinking about all of this and if I wanted to ask you
18      questions, I might want to do that.
19                  MR. FOSTER: Absolutely, Your Honor.
20                  THE COURT: All right. Fine. I'll see you all at
21      2 O'clock. We'll stand in recess.
22                  THE DEPUTY CLERK: All rise, this matter is in
23      recess.
24                  (Court in recess at 11:29 a.m.
25                  and reconvened at 2:03 p.m.)
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 103 of 129
                                                                          103




 1                  THE COURT: Please be seated. I see all counsel
 2      and Mr. Hunt and Mr. Foster from probation.
 3                  So I just have a couple of questions. One is,
 4      Mr. Foster, did you see the report in Dr. Plaud's report of
 5      what Dr. Cusack -- what he says Dr. Cusack said?
 6                  MR. FOSTER: Can I have a moment to review it?
 7                  THE COURT: Yeah, he -- I'll tell you.
 8                  Maybe you know where it is, Mr. Gold.
 9                  MR. GOLD: Oh, sure.
10                  THE COURT: Here it is. Page 5. He says that he
11      talked to Dr. Cusack and he said Cusack said that, as of
12      May 2019, he has no concerns, that Mr. Hunt has significant
13      insight, that he works really hard. He does a really good
14      job in his treatment. I just wanted to know if that squares
15      with you -- you've had regular communication with Dr. Cusack?
16                  MR. FOSTER: That's correct, Your Honor.
17                  THE COURT: Regarding Mr. Hunt?
18                  MR. FOSTER: That's correct, Your Honor.
19                  THE COURT: Reporting with Dr. Cusack on reports of
20      Mr. Hunt's treatment.
21                  MR. FOSTER: Yes, Your Honor, that is correct. Dr.
22      Cusack is very supportive of Mr. Hunt and the progress he's
23      made in the community and in treatment.
24                  THE COURT: Is that -- do you have -- is there
25      anything from what you have heard from Dr. Cusack -- I
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 104 of 129
                                                                          104




 1      haven't heard directly from Dr. Cusack. Is there anything
 2      you've heard from Dr. Cusack that is different than that?
 3                  MR. FOSTER: No. That's spot on.
 4                  THE COURT: That's fair.
 5                  MR. FOSTER: That's his assessment.
 6                  THE COURT: So my question for you, Ms. Serafyn, as
 7      I understand it -- well, number one. There's three things in
 8      play. I'm persuaded that -- there's no dispute, Mr. Hunt has
 9      a history of abusing, criminally sexually abusing boys.
10                  Two, the question, does he have prong two, which is
11      the mental disease or abnormality. I don't quite have the
12      statutory language right. I'm persuaded that he does. I
13      don't think, although there's a sort of objection, but not
14      really. But in any event, to the extent there is, I'm
15      persuaded that he has that.
16                  So the question is really, as a third prong, as a
17      result of that, does he have a serious difficulty in not
18      engaging in the prohibited -- the conduct identified in the
19      statute as prohibited. And as to that, he bears the burden
20      of proof by a preponderance of the evidence to show that he
21      doesn't have a serious difficulty doing those things, right?
22      That's sort of in the negative.
23                  MS. SERAFYN: That's right. Yes, that's right.
24                  THE COURT: So my question is, is it your position
25      that he hasn't -- that he hasn't met his burden of proof by
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 105 of 129
                                                                          105




 1      preponderance to show that?
 2                  MS. SERAFYN: Well, that's a good question, Your
 3      Honor.
 4                  THE COURT: Because let me just step back.
 5                  MS. SERAFYN: Okay.
 6                  THE COURT: And the question is not whether what
 7      Mr. Hunt did is sufficient to authorize me -- if Mr. Hunt
 8      were before me for sentencing today, for the offenses, some
 9      or all of the offenses which he committed in mid '80s and
10      earlier, the notion of those offenses giving rise to a
11      lifetime term of supervision in the community, with the
12      restrictions on liberty that come with that, assuming he were
13      out in the community as a result of that sentencing, I'll be
14      frank with both of you, would not trouble me.
15                  Whether at some point of time on supervised
16      release, it would be terminated under the supervised release
17      standards, maybe, maybe not, but it certainly generally
18      wouldn't trouble me. But that's not the question before me.
19      And the question before me isn't whether that -- the
20      restriction on liberty, which is imposed on him is reasonable
21      or fair, or what have you. The question is, under this
22      separate statute. So that's why -- because I think -- that's
23      essentially -- legally he's saying -- I assume he's going to
24      stand up, Mr. Gold, and say he proved it by preponderance.
25                  That's your position, Mr. Gold, isn't it?
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 106 of 129
                                                                          106




 1                  MR. GOLD: That accurately characterizes my
 2      position.
 3                  THE COURT: So I'm wondering first, is it the
 4      Government's position that he hasn't proved it?
 5                  MS. SERAFYN: I'm feeling boxed in here, Your
 6      Honor. So maybe I can --
 7                  THE COURT: Well, let me just say, look, okay. To
 8      be fair, the United States Attorney's -- you're here for the
 9      US Attorney and the Department of Justice. It's the US
10      Attorney, right? It's the US Attorney case. So the law and
11      the rules, as far as I know, unless there's a new policy from
12      DOJ, which I would be stunned by, that we live in a -- we
13      live in a law-bound society, where the rules govern. So I'm
14      not -- you might agree, that doesn't bind me. I could
15      disagree, you both could agree, and I could still disagree.
16      But before I make my decision -- I know what Mr. Gold and
17      Mr. Hunt's position is, I want to know what the Government's
18      position is and that's the legal question. I appreciate your
19      candor, but at the end of the day, having heard all the
20      evidence, the office has to decide, is its position that he
21      approved it, or he didn't. And if he didn't, you know what
22      my next question is.
23                  MS. SERAFYN: Why. It's true, Your Honor. So I
24      want to give you the one-word, yes or no answer, but before I
25      do that, you know, maybe I can just tell you some of the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 107 of 129
                                                                          107




 1      things that factor into this and why it's difficult to give
 2      you that yes or no right off the bat. And that goes back to
 3      maybe how Mr. Gold started this, by giving the Court some of
 4      the history.
 5                  We haven't had a case like this before, ever, in
 6      the country. We have had two cases in this district,
 7      Mr. Shields and Mr. Carta, where they have both been released
 8      from their conditions of supervision, but those were not
 9      hearings that were contested in this way. So in Mr. Shields'
10      case, what we did is we actually incrementally stepped down
11      from certain conditions.
12                  THE COURT: So one of the thoughts that I had --
13      I'll give you the chance to finish what you want to say, but
14      one of the thoughts I had for the two of you was what is it
15      about the conditions that is limiting Mr. Hunt at the moment?
16                  Mr. Gold.
17                  MR. GOLD: Well, Mr. Hunt testified -- first of
18      all, I'd say, Your Honor, that the focus of the Government's
19      presentation is completely irrelevant, in a sense.
20                  THE COURT: That's not the question.
21                  MR. GOLD: But it has to do with this --
22                  THE COURT: Well, it can be relevant, in fairness,
23      and she's telling me what the precedent is and she's trying
24      to explain to me --
25                  MR. GOLD: No, no, not what she just said. I mean,
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 108 of 129
                                                                          108




 1      I think it is relevant. I think the -- what's bothering him
 2      about the conditions is irrelevant. Right? The legal
 3      question is the relevant question. So I just want to keep
 4      them separate.
 5                  THE COURT: I understand that.
 6                  MR. GOLD: But Mr. Hunt testified about the main
 7      practical impediment, there are two. One is being on
 8      supervised release of any kind prevents him from moving
 9      forward in his life in terms of getting --
10                  THE COURT: Getting the apartment.
11                  MR. GOLD: Getting the apartment and living a
12      better life in that sense.
13                  THE COURT: Well, I see how it affects the
14      apartment. I don't see how it affects anything else. I see
15      how it's an infringement on liberty.
16                  MR. GOLD: Yeah.
17                  THE COURT: But I don't see how that infringement
18      on liberty is preventing him from doing things, other than
19      the apartment.
20                  MR. GOLD: Well, the apartment is one thing that we
21      identified. I think that also -- this is a legal question, I
22      will say that it's my opinion, that it hurts his case to get
23      to a lower level of sex offender registration in
24      Massachusetts. That's possible.
25                  THE COURT: By being on supervised release.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 109 of 129
                                                                          109




 1                  MR. GOLD: Because that's a factor where, I
 2      think -- so if he were to be terminated he would have a
 3      better case in front of the Sex Offender Registry Board.
 4                  THE COURT: Mr. Foster, do you agree, if you know,
 5      that the existence of his supervision precludes him from
 6      obtaining the apartment he says he wants?
 7                  MR. FOSTER: I'm not sure, Your Honor, as to the
 8      answer of that. I haven't heard.
 9                  THE COURT: You don't know either way; you wouldn't
10      be able to say either way?
11                  MR. FOSTER: I don't. I do know, regarding the Sex
12      Offender Registry Board, they do look at all of the different
13      factors. One of which is supervision, so that could weigh
14      in, so I couldn't speak to the other piece.
15                  THE COURT: And go ahead, Ms. Serafyn --
16                  MR. GOLD: And just one -- to piggy-back on that,
17      the level-3 piece.
18                  THE COURT: Level 3 state sex offender?
19                  MR. GOLD: Yeah, the level, has all sorts of kind
20      of cascading effects. So there's certain benefits, housing
21      benefits that he can't -- I mean, he alluded to one. You
22      can't interact with HUD. Now, if you are a level two, your
23      picture is still up on the Internet, it's still quite a
24      burden, and it still has whatever protective value it has,
25      but you open up some doors in terms of federal and other
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 110 of 129
                                                                          110




 1      benefits.
 2                  THE COURT: Go ahead.
 3                  MS. SERAFYN: Thank you, Your Honor. So I suppose
 4      the nuance that I want to focus on is the role that probation
 5      plays in ensuring that Mr. Hunt continues to be successful.
 6      So I think, you know, at bottom, really what we're trying to
 7      do here is balance Mr. Hunt's liberty interests. I mean,
 8      certainly he is free in the community, but he does have some
 9      restrictions on what he can and can't do. So balancing those
10      interests with public safety. And I think the evidence shows
11      that probation has been such a support to Mr. Hunt that it
12      certainly is not hurting in any way, or in most ways -- I
13      don't know about this housing issue that you just asked
14      Mr. Foster about, but Mr. Hunt testified that he's gone whale
15      watching, he's gone on a trip to New York City. He testified
16      that his relationships with Mr. Foster and probation has
17      been --
18                  THE COURT: But all that cuts both ways, because
19      the -- I will tell you both that I have no doubt that the
20      success that Mr. Hunt has had is, in large measure, due to
21      probation. It's because of -- that he had -- the transition
22      from where he was at Butner, to where he is, is a difficult
23      transition, especially at the beginning, and probation, I
24      have no doubt, made a big difference in that.
25                  But if -- if he wins on the law, he wins on the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 111 of 129
                                                                          111




 1      law. And the fact that, you know, that probation is not only
 2      helpful, but reasonable, which is -- comes as no surprise to
 3      me, doesn't -- it doesn't -- in that sense, then it
 4      doesn't -- if I -- if he shows by a preponderance that he's
 5      not a serious difficulty, then the fact that probation is not
 6      too much of a thorn in his side, or too much of an
 7      infringement on his liberty isn't really the question. The
 8      basis, he sort of -- if he can prove that, he establishes his
 9      right to not have the infringement on liberty.
10                  MS. SERAFYN: Given the cases that we've had in the
11      past, what I think would have made this a clearer case is if
12      Dr. Plaud had, perhaps, done the PPG, which we talked about
13      as an instrument that can measure sexual arousal, based on
14      pictures and videos. If there had been -- if he had actually
15      administered the actuarial instrument.
16                  THE COURT: But let me -- but like I'm -- let me
17      put it this way. I think the legal question is the
18      fundamental question, which is whether they proved by
19      preponderance. Okay. On his best day, the Government is not
20      prepared to say that he hasn't proved it by preponderance.
21      You haven't yet said it and you haven't yet taken that formal
22      position and the trial brief doesn't actually assert that he
23      hasn't proved it.
24                  I understand why you're -- I understand the larger
25      issues here and what drives it, but you haven't said it. You
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 112 of 129
                                                                          112




 1      didn't say it in the papers, you didn't say it there.
 2      Mr. Hunt -- I don't know whether the Government is prepared
 3      to say it or not. But on Mr. Hunt's best day of all of this,
 4      he has the Government not saying it. That's his best day.
 5      You certainly haven't said it and I'm not sure that it's
 6      right -- I don't mean this with respect to you, I'm not sure
 7      it's right that the Government can have its sort of cake and
 8      eat it, too, and oppose it, but not be prepared to formally,
 9      subject to all of the considerations that restrict lawyers
10      and the like, and Government offices, and say he didn't meet
11      the legal standard. Anymore in a criminal case, you can't
12      stand up in front of the jury and say, look, he's a bad guy
13      and there's a lot of evidence and we can't prove it beyond a
14      reasonable doubt, but you should still convict him. Right?
15      That would be wrong and it would be improper for the
16      Government to take that formal position.
17                  But on his best day, the Government's position is
18      he hasn't -- that they're unwilling to say that he hasn't met
19      his burden of proof, but I still have to decide -- and I'm
20      not trying to -- I'm not trying to make your life difficult,
21      Ms. Serafyn, but I do think that's the question and I do
22      think that the office has to decide, in cases like this, like
23      fundamentally, at the end of the evidence, like you have to
24      have like a basis in the law that is still how this all
25      works, a basis in the law, the facts that are before the
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 113 of 129
                                                                          113




 1      Court that are credible in the law to reach a position.
 2                  Anyway, but the reason -- I'm not going to make
 3      your life more difficult than I've already made it, because
 4      even if your position is that you don't think that he has
 5      proved it, which is the best-case scenario, I don't think I'm
 6      ready today, on the evidence that I've heard, to find that he
 7      has proved it and I'll tell you why. It's a close case,
 8      because of the -- for a couple reasons, which are obvious.
 9      His success in the Butner program, his relative success in
10      the period after the Butner program, and his success in
11      prison, and then his -- the seven years as documented by
12      Mr. Foster and on his conditional discharge. But what -- the
13      reason that I'm not persuaded is that -- a couple things.
14                  One is that Mr. Hunt, himself, said that he manages
15      this every day. He's doing an impressive job, I think, in
16      managing it. It's unusual to see somebody in his situation
17      with -- he seemed -- struck me as sincere and forthright, and
18      honest, with a lot of insight, Mr. Hunt, and so I respect
19      that. There was no -- I didn't see him minimizing things and
20      it seemed candid and forthright. So...
21                  But I think that there's still a fair bit of
22      oversight and structure on Mr. Hunt, and that, in my view, I
23      part ways with Dr. Plaud on this. But in my view, that
24      structure and oversight is part of the management of -- for
25      Mr. Hunt and it has an effect.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 114 of 129
                                                                          114




 1                  It was one reason I think I delayed this was you
 2      said to me, Ms. Serafyn, that he's going to transition, if I
 3      remember right, to individual therapy, less frequent therapy,
 4      January 2019. And you said, well, we don't know what the
 5      Government's position is, but you'd like to see that and see
 6      what happens, and then you -- and that tapering makes sense,
 7      just as Judge Tauro, when he found that there was no reason
 8      to keep Mr. Hunt in prison anymore, didn't decide, well, he
 9      can get out of prison and we're all done. He imposed those
10      conditions.
11                  Some of those conditions have been lifted, like the
12      curfew was lifted, expired after six months, and nobody has
13      ever suggested that the curfew should be reimposed; is that
14      right?
15                  MR. FOSTER: That's correct, Your Honor.
16                  THE COURT: And I infer the reason no one suggested
17      the curfew should be reimposed is because Mr. Hunt was doing
18      very well, all indications were that he didn't need to have
19      the curfew reimposed.
20                  And so I have -- so there are a couple of pathways
21      forward that occurred to me. One is that what Mr. Hunt is
22      asking for, as a practical matter, is that he should have
23      self-control over his destiny, without any Government
24      oversight. That is, without the oversight of the Court. And
25      so I'm not prepared to do that today.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 115 of 129
                                                                          115




 1                  If you want me to render a formal, final ruling, of
 2      some form, that might be subject to appeal, I would be
 3      prepared -- I think I could do that orally and express it in
 4      more detail, if you want, Mr. Gold. And you could think
 5      about that. I'm not trying to prevent, if that's what you
 6      want, I'm prepared to do that.
 7                  But one suggestion that I have is that -- if that's
 8      what Mr. Hunt wants, his request, legally, his position is
 9      not -- he has -- there's some merit to his position. That's
10      one reason you are struggling, Ms. Serafyn, because it's not
11      an easy case, because he has a lot of pretty good evidence,
12      right?
13                  And so one possibility is all of you get together
14      and think about, with Mr. Hunt having a voice, in what kind
15      of ways his conditions, while he'd still be under -- while
16      he'd still be subject to supervision by the Court, it might
17      be less. I suggest that as a possibility, because what
18      Mr. Hunt is striving for, in the end, is self-control over
19      that destiny. Like if I remove all your conditions,
20      Mr. Hunt, if I agree with you and your lawyer, you're in
21      charge of your life, unless you do something that gives a
22      court control over your life again, but if you don't do that,
23      and I accept that you do not want to do that and that you
24      are -- have built your life these last seven years to be what
25      your life is, which sounds like a very good life, and that's
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 116 of 129
                                                                          116




 1      a credit to you that you've built that life.
 2                  So I'm prepared to let you all talk to each other,
 3      if you want and you come back and propose some reduction in
 4      restrictions. If you want to -- and that gives Mr. Hunt a
 5      chance to have a voice in that. So that's one option.
 6                  If you prefer, all of you want, I'm prepared to
 7      just address the conditions myself, but I thought that since
 8      what he's asking for is self-control, that giving him a
 9      voice, you could all reach an agreement, you don't have to
10      reach an agreement. If you don't reach an agreement, you
11      could say we agree on this, but not that, and it's all
12      subject to my approval, in any event. So you could -- you
13      can try that process or not, as you wish, and then otherwise
14      what I would do is make a ruling along the lines of what I
15      described and I might reduce some of the conditions.
16                  On the other hand, if there's something you want to
17      see and that might change everything, you know, you could
18      seek to get that. Refer to like the test. I hadn't -- I'm
19      not thinking I would order further testing and I'm not
20      adverse to it. If you want it, I'd be happy to order it, I
21      think. But does that -- anybody need any further
22      illumination of what I'm thinking about?
23                  MR. GOLD: I have a few things to say. I don't
24      know if --
25                  THE COURT: Go ahead.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 117 of 129
                                                                          117




 1                  MR. GOLD: -- now is the time.
 2                  I see this as -- I don't think -- I can speak with
 3      Mr. Hunt about it and I'm always open to talking about
 4      things, but this, to me, as the Court was talking about a
 5      rule of law issue. It's not a termination of supervised
 6      release issue, where we are kind of appealing to the --
 7                  THE COURT: Mercy.
 8                  MR. GOLD: -- mercy or the pragmatic sense of the
 9      Court. It's simply the law. And if we can't show, with what
10      we showed today, by, you know, that there's an absence of
11      serious difficulty controlling behavior, if that phrase has
12      any meaning at all, I mean, I would ask the Court, how would
13      Mr. Hunt prove it. It really doesn't have to do here with
14      what makes sense. You know, Ms. --
15                  THE COURT: Fine. So what I understand that to be,
16      is that you think the sensible way to go is me make a formal
17      filing ruling, I either allow it or I don't, and then if I
18      don't, if I want to address the conditions, I can address the
19      conditions and then he has -- if the -- if one of you --
20      well, one of you will likely be aggrieved by what I do, that
21      is if I don't allow it, you can appeal, and if I do allow it,
22      they can appeal.
23                  MR. GOLD: Yeah, I suppose maybe we can brief it or
24      something like that. I mean, I would just say what
25      Ms. Serafyn was starting to say about the PPG, I mean, if we
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 118 of 129
                                                                          118




 1      get into the weeds, we can get into the weeds. There was a
 2      PPG done back at Butner. Dr. Plaud had, basically, medical
 3      reasons why it wasn't indicated to do now. So he started to
 4      talk about those. Because of the interaction of the other
 5      factors so we could engage on this.
 6                  But I would just say, and you know, I started out
 7      sort of -- and I was talking with Mr. Hunt during the break,
 8      about the burden of proof issue. And this is a -- a good
 9      example of sort of the bind that a petitioner or respondent
10      such as Mr. Hunt is in. So you can -- you know, what can you
11      show? If I were to distill the Government's argument, I
12      think it's a good one, distilled, or it's not -- there are
13      three categories. There's committed, SDP, not dangerous, so
14      long as there's conditional release, and then outright
15      discharge.
16                  So to what extent are these conditions playing a
17      role? I -- you know, it's unprovable. It really is like
18      something that you just don't know. The conditions are
19      there, I think, but what we have here is a behavioral track
20      record, you know, Plaud aside, whatever. There is such a --
21      the Westlaw reports are a landscape littered with incidents
22      of folks violating in all sorts of ways and that's being used
23      as evidence against them. What you have here is kind of an
24      example of behavioral stability and internalization of these
25      ideas.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 119 of 129
                                                                          119




 1                  That's just -- I don't think you can get -- like
 2      what Mr. Hunt says, I think what -- when he says he manages
 3      is, is the best you're going to do. If you get somebody who
 4      says I have nothing to manage, you're probably talking to
 5      someone who's not telling the truth.
 6                  THE COURT: I thought he was very sincere and
 7      candid when he said that.
 8                  MR. GOLD: So I guess that's all I would say about
 9      this, that I think we are -- that's not what we're about
10      here. I mean, we're very reasonable. No one is not getting
11      along or anything like that.
12                  THE COURT: I understand. So this is what I'm
13      going to do, then. I think you have crystallized what the
14      nub of the issue is.
15                  Does probation have a position in this?
16                  MR. FOSTER: Your Honor, my only concern is --
17                  THE COURT: You don't have to. I just want to know
18      if you do. The Government has to have a position, because
19      they're a party. You don't have to have a position.
20                  MR. FOSTER: No, I don't have a position.
21                  THE COURT: Okay. So this is what I'm going to do.
22      This is a close and difficult case. I think Ms. Serafyn has
23      done a superb job in representing the Government, and I think
24      she's been forthright and candid and thought about her
25      obligations. It's a pleasure to have lawyers in front of me
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 120 of 129
                                                                          120




 1      like her and Mr. Gold, who are advocates for their position,
 2      but are also honest about the law, forthright, and candid,
 3      and I appreciate that.
 4                  That said, it's not really clear to me that the
 5      Government has staked out a position -- is prepared to say,
 6      formally, that, in fact, he hasn't met his burden of proof.
 7      They haven't said that he hasn't, either. But in any event,
 8      the way -- but I feel like he hasn't quite met his burden of
 9      proof and I'll explain to you why first, which is there's
10      really no dispute about his conduct and I find that he was a
11      sincere and forthright witness and I accept his testimony and
12      I accept and credit the report from Mr. Foster, that -- and I
13      don't think there's really any dispute about what is in
14      there. The --
15                  It is a difficult thing to sort of -- how do you
16      prove, when you're on supervision, that you'll be -- you
17      won't have serious difficulty when you're not. That is --
18      and obviously, if you fail on supervision, it's pretty clear
19      that you won't be able to succeed on -- without supervision.
20      But here, the -- he has succeeded on supervision.
21                  There are a couple of things, though, that give me
22      pause, and the reason that I say now that he hasn't. One is
23      that the history that Mr. Hunt had is a very serious,
24      substantial, long history. Albeit, a long time ago, 35
25      years -- 34 years by my count since the last offense conduct.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 121 of 129
                                                                          121




 1      And at least my memory of the evidence is, his time in
 2      federal prison, which would have been some number of years
 3      prior to the 2008 or '09 sexual dangerousness determination,
 4      and then after that on his civil commitment in federal
 5      prison, that his behavior was appropriate, which is a
 6      relevant factor, which is why I think Judge Tauro let him
 7      out.
 8                  In other words, he earned his way out by his
 9      conduct. So I think that though -- though given the issues
10      and the description that Mr. Hunt gave me, that I credit, and
11      the course, successful course of both improvement in his life
12      over your seven years on release, Mr. Hunt. You are in a
13      better position today than you were in 2013 or 2014. You
14      have a better life today. That's what I understand you to
15      have told me.
16                  MR. HUNT: Yes.
17                  THE COURT: And I credit that and I think that's
18      true. So -- but since the burden is on you, Mr. Hunt and
19      Mr. Gold, albeit only by a preponderance, but it's on you,
20      that there's still a fair amount of restrictions and
21      oversight. And those, in my general experience, upon which I
22      draw, those boundaries and oversight by probation, for
23      somebody in Mr. Hunt's position and for Mr. Hunt, I find, are
24      a, itself, form of potential consequence, limitation,
25      control, and socialization.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 122 of 129
                                                                          122




 1                  So I'm not persuaded that, at the moment, that
 2      lifting all of those at the present spot we're in would --
 3      that those in place are not part of the reason controlling a
 4      serious difficulty that he plainly had in the past, and it's
 5      your burden to show that he doesn't have the difficulty, even
 6      without those things and I'm not persuaded that you've proved
 7      to me that. So for those general reasons, I am denying the
 8      request for discharge.
 9                  But I am persuaded that Mr. Hunt has progressed
10      successfully, compared to when he was released. That over
11      time he has done better and better, that he shows insight
12      into his problem, that he manages it well himself. That,
13      throughout this course, there's been a general reduction by
14      probation, appropriately, of oversight and treatment. He's
15      now down to once a month individual, once a month group.
16      That seems sensible and appropriate.
17                  And I'm not persuaded by Dr. Plaud's view, that
18      once you learn the skills, the treatment has no more sexual
19      offender purpose. And I can see a -- for me, it seems -- my
20      understanding, I think from any treatment modalities, there
21      is a purpose for ongoing treatment, albeit at a lower level,
22      and Mr. Hunt seems to perceive that, because he expresses a
23      desire, with or without probation, to continue in that
24      regard. So my -- given what I've heard, subject to -- and
25      I'll give you all a chance to comment on this, it would be my
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 123 of 129
                                                                          123




 1      thought that I would reduce his restrictions or his
 2      oversight.
 3                  And the reason that I would reduce it is, one, he's
 4      doing very well and it seems to me that there should be some
 5      correlation between, even in this context, between the
 6      conditions and his behavior, documented by probation over a
 7      substantial period of time. So --
 8                  And my thought would be to, looking at the document
 9      number 101, which is the order of conditions, the question
10      would be why shouldn't I lift all of the conditions, other
11      than number five, which is the limitation on contact with
12      minors, number eight, which is the limitation on loitering in
13      restrooms and other places, which is essentially like -- a
14      variation on number five, and number 22, he can't leave the
15      district without permission.
16                  That would be -- in other words, Mr. Hunt has done
17      pretty well. What he's asking me for is self-control over
18      his life. There isn't anything in the monitoring software or
19      in lots of the other conditions that has produced anything
20      negative in the last couple of years. So -- but I'm not --
21      I'm not lifting the restrictions at this moment. I'm saying
22      that's what -- I've made the ruling, I'm not -- I've denied
23      the petition. Haven't heard what I heard, my question is why
24      shouldn't I lift many of the restrictions.
25                  And just looking it over, the three that I
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 124 of 129
                                                                          124




 1      identified are ones that I would certainly continue, you
 2      could -- any one of you tell me why I thought to lift one of
 3      those, given, without waiving your objection, Mr. Gold, to my
 4      ruling.
 5                  And you, Ms. Serafyn or Mr. Foster, can tell me why
 6      I should not lift one or more of the other conditions. If
 7      you want the opportunity to think about this, I don't have a
 8      problem with letting you think about it, talk about it, and
 9      you could simply -- in fact, that might make the most sense.
10                  Why don't you think about that and I will -- and
11      you could -- if you want, Mr. Gold, to lift one of the
12      further -- one of the three I said are in your place, file
13      something by next Friday, just explaining which one you want
14      lifted and briefly why you think you should it should be
15      lifted and if you want to impose more than those three, tell
16      me -- and if next Friday is enough time for you, tell me
17      which ones you want me to impose, or if you want a different
18      one that is not in there and tell me why briefly you want it
19      imposed. Or not -- either imposed if it's new, or continued
20      if it's already there.
21                  You should just talk to Mr. Gold about it, so you
22      can tell me his position on it, so then I know. If you tell
23      me he agrees, then I wont wait for a further filing. Or if
24      you tell me you want condition 12, or I don't know what 12
25      is, but one other condition, and he says he agrees, then I
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 125 of 129
                                                                          125




 1      won't wait for further briefing. I'll just look at it and if
 2      it makes sense, I'll just make a ruling on it.
 3                  How's that?
 4                  MS. SERAFYN: That sounds good from the
 5      Government's perspective, Your Honor.
 6                  MR. GOLD: That's fine. So then we got two things
 7      going.
 8                  THE COURT: So what I'm going to do is enter an
 9      order that simply says that the petition for unconditional
10      discharge is denied for the reasons stated in open court.
11                  MR. GOLD: Okay. And then we can work on this
12      other stuff.
13                  THE COURT: And then this other issue I'm not going
14      to enter any written order about, you can work on it. Then
15      you can do what you wish with -- I think that would give you
16      a final order, if you wish to appeal.
17                  MR. GOLD: Okay. I mean, I guess my one thought is
18      what -- what behavioral evidence would the -- because it
19      seems to me, what -- maybe we would ask the Court for
20      guidance as to what the Court would expect to see beyond what
21      was presented today, in terms of a quantum of evidence for --
22      to get out of the category. And maybe that's not a question
23      that can be asked, but that's the thought that --
24                  THE COURT: So I think the way I would put it is,
25      with respect to particular tests, such as the one referred to
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 126 of 129
                                                                          126




 1      by Ms. Serafyn, I am not prepared to say the absence of the
 2      results of a particular tests are not the reason I've made my
 3      ruling. If I had the results of such a test and if they were
 4      favorable, that might influence my ruling, but I'm not
 5      denying the discharge merely for the absence of a -- the
 6      results of a particular test that wasn't done. I've denied
 7      it for the reasons that I've stated.
 8                  The results of the test, they've given to me, would
 9      have whatever weight seemed appropriate. I can't -- I don't
10      know that a negative PPG would be powerful proof that have --
11      in his favor, which is the best result for you, right, if
12      it's negative, or it wouldn't be. I don't -- without hearing
13      an expert talk about that, I -- but that isn't the reason
14      that I denied it, the absence of that.
15                  So I denied it for largely the reasons that I
16      stated. I do think that the conditions of probation that are
17      in place in docket 101 impose a kind of restraint and
18      structure and so the reason that I'm proposing removing some
19      of those is because of the evidence I heard with respect to
20      conduct and because one of the questions in my mind is, is
21      the reason that there's no -- is part -- how much of the
22      reason of the success that Mr. Hunt has had is a result of
23      the involvement of probation and the conditions.
24                  And so he's doing very well. Tapering, in my
25      oversight role, seems reasonable, given what I've heard. And
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 127 of 129
                                                                          127




 1      then so that's -- and since it's your burden of proof, I
 2      can't really totally determine that, for the reasons that I
 3      expressed. I think, in my view, it hasn't been there. The
 4      Court of Appeals may disagree and that's fine if they do.
 5      But that's my judgment, for the reasons that I stated already
 6      on the record and I don't know if that provides you the kind
 7      of answer.
 8                  MR. GOLD: No, that's helpful, Judge. Thank you.
 9      We'll work it out. We'll figure out what to do. So I'll
10      order the transcript from today.
11                  THE COURT: Yes, we'll enter an order not tomorrow,
12      Monday. Maybe today, but certainly Monday.
13                  So Mr. Hunt, just a few words for you. You've done
14      very well on probation. I know this outcome, this result
15      that I've just rendered is not the result that you were
16      wishing for today, but I would tell you this. That what you
17      testified to and what I believed is that you are on -- that
18      you took to heart the words that that psychologist at Butner
19      told you, years ago, when that person says you've lived your
20      life one way for 60 years. Now, the psychologist said, live
21      my, the psychologist's, way. You took that to heart, and
22      you've been trying to do that ever since.
23                  And it appears from all of the evidence -- from the
24      evidence before me, that you have been doing it successfully.
25      So what I will tell you is to keep your eye on that ball.
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 128 of 129
                                                                          128




 1      That's the goal. Just like you said. You get up every day
 2      and you think about that. You get up every day and you keep
 3      doing that. And that's how you've built the life that you
 4      have, which seems like a good life. And you should keep your
 5      eye on that ball in doing that, which is not to say -- you
 6      can do whatever you want with your lawyer and I don't hold
 7      that against you at all. But make sure you keep focused on
 8      that, because that is the most important thing.
 9                  MR. HUNT: Thank you, Your Honor.
10                  THE COURT: You're welcome.
11                  All right. Anything else from anybody?
12                  MS. SERAFYN: No, Your Honor. Thank you.
13                  Anything else, Mr. Foster?
14                  MR. FOSTER: No, Your Honor.
15                  THE COURT: Anything else, Mr. Gold?
16                  MR. GOLD: No, Judge.
17                  THE COURT: All right. We're adjourned. Thank you
18      very much.
19                  (Court in recess at 2:43 p.m.)
20

21

22

23

24

25
     Case 1:07-cv-12063-LTS Document 143 Filed 10/30/19 Page 129 of 129
                                                                          129




 1                        CERTIFICATE OF OFFICIAL REPORTER
 2

 3

 4                  I, Rachel M. Lopez, Certified Realtime Reporter, in
 5      and for the United States District Court for the District of
 6      Massachusetts, do hereby certify that pursuant to Section
 7      753, Title 28, United States Code, the foregoing pages
 8      are a true and correct transcript of the stenographically
 9      reported proceedings held in the above-entitled matter and
10      that the transcript page format is in conformance with the
11      regulations of the Judicial Conference of the United States.
12

13                                  Dated this 29th day of October, 2019.
14

15

16

17                                  /s/ RACHEL M. LOPEZ
18

19

20                                  _____________________________________
                                    Rachel M. Lopez, CRR
21                                  Official Court Reporter
22

23

24

25
